Exhibit 10.5

 

EXECUTION VERSION

 

 

COLLATERAL AGREEMENT

 

made by

 

HERC RENTALS INC.

(f/k/a Hertz Equipment Rental Corporation)

and certain of its Subsidiaries,

 

in favor of

 

WILMINGTON TRUST, NATIONAL ASSOCIATION,
as Note Collateral Agent

 

Dated as of June 30, 2016

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

 

Page

 

 

 

 

 

ARTICLE I

 

DEFINED TERMS

 

 

 

 

 

Section 1.1

 

Definitions

 

2

Section 1.2

 

Other Definitional Provisions

 

12

 

 

 

 

 

ARTICLE II

 

[RESERVED]

 

ARTICLE III

 

GRANT OF SECURITY INTEREST

 

 

 

 

 

Section 3.1

 

Grant

 

13

Section 3.2

 

Pledged Collateral

 

14

Section 3.3

 

Excluded Assets

 

15

Section 3.4

 

Intercreditor Relations

 

17

 

 

 

 

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

 

 

 

 

Section 4.1

 

[Reserved]

 

18

Section 4.2

 

Representations and Warranties of Each Grantor

 

18

Section 4.3

 

Representations and Warranties of Each Pledgor

 

21

 

 

 

 

 

ARTICLE V

 

COVENANTS

 

 

 

 

 

Section 5.1

 

[Reserved]

 

23

Section 5.2

 

Covenants of Each Grantor

 

23

Section 5.3

 

Covenants of Each Pledgor

 

26

 

 

 

 

 

ARTICLE VI

 

REMEDIAL PROVISIONS

 

 

 

 

 

Section 6.1

 

Certain Matters Relating to Accounts

 

29

Section 6.2

 

Communications with Obligors; Grantors Remain Liable

 

30

Section 6.3

 

Pledged Stock

 

31

 

i

--------------------------------------------------------------------------------


 

Section 6.4

 

Proceeds to be Turned Over to Note Collateral Agent

 

32

Section 6.5

 

Application of Proceeds

 

32

Section 6.6

 

Code and Other Remedies

 

33

Section 6.7

 

Registration Rights

 

34

Section 6.8

 

Waiver; Deficiency

 

35

Section 6.9

 

Certain Undertakings with Respect to Special Purpose Subsidiaries

 

35

 

 

 

 

 

ARTICLE VII

 

THE NOTE COLLATERAL AGENT

 

 

 

 

 

Section 7.1

 

Note Collateral Agent’s Appointment as Attorney-in-Fact, etc.

 

37

Section 7.2

 

Duty of Note Collateral Agent

 

38

Section 7.3

 

Financing Statements

 

39

Section 7.4

 

Authority of Note Collateral Agent

 

39

Section 7.5

 

Note Collateral Agent as Bailee for the Grantors

 

39

Section 7.6

 

Rights of the Collateral Agent

 

40

 

 

 

 

 

ARTICLE VIII

 

NON-INDENTURE SECURED PARTIES

 

 

 

 

 

Section 8.1

 

Rights to Collateral

 

40

Section 8.2

 

Appointment of Agent

 

41

Section 8.3

 

Waiver of Claims

 

41

Section 8.4

 

Designation of Non-Indenture Secured Parties

 

42

 

 

 

 

 

ARTICLE IX

 

MISCELLANEOUS

 

 

 

 

 

Section 9.1

 

Amendments in Writing

 

42

Section 9.2

 

Notices

 

43

Section 9.3

 

No Waiver by Course of Conduct; Cumulative Remedies

 

43

Section 9.4

 

[Reserved]

 

43

Section 9.5

 

Successors and Assigns

 

43

Section 9.6

 

[Reserved]

 

43

Section 9.7

 

Counterparts

 

43

Section 9.8

 

Severability

 

44

Section 9.9

 

Section Headings

 

44

Section 9.10

 

Integration

 

44

Section 9.11

 

GOVERNING LAW

 

44

Section 9.12

 

Submission to Jurisdiction; Waivers

 

44

Section 9.13

 

Acknowledgments

 

45

Section 9.14

 

WAIVER OF JURY TRIAL

 

45

Section 9.15

 

Additional Granting Parties

 

46

Section 9.16

 

Releases

 

46

 

ii

--------------------------------------------------------------------------------


 

SCHEDULES

 

 

 

1

 

Notice Addresses of Granting Parties

2

 

Pledged Securities

3

 

Perfection Matters

4

 

Location of Jurisdiction of Organization

5

 

Intellectual Property

6

 

Contracts

7

 

Commercial Tort Claims

 

 

 

ANNEXES

 

1

 

Acknowledgement and Consent of Equity Issuers who are not Granting Parties

2

 

Assumption Agreement

3

 

Supplemental Agreement

 

iii

--------------------------------------------------------------------------------


 

COLLATERAL AGREEMENT

 

COLLATERAL AGREEMENT, dated as of June 30, 2016, made by HERC RENTALS INC., a
Delaware corporation formerly known as Hertz Equipment Rental Corporation
(together with its successors and assigns, the “Company”) and certain of its
Subsidiaries in favor of WILMINGTON TRUST, NATIONAL ASSOCIATION, as note
collateral agent (in such capacity, and together with its successors and assigns
in such capacity, the “Note Collateral Agent”) for the Secured Parties (as such
term in defined herein).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to that certain Indenture, dated as of June 9, 2016 (as
supplemented by the First Supplemental Indenture, dated as of June 9, 2016, the
Second Supplemental Indenture, dated as of June 9, 2016, the Third Supplemental
Indenture, dated as of June 29, 2016, and the Fourth Supplemental Indenture,
dated as of June 30, 2016, and as further amended, amended and restated, waived,
supplemented or otherwise modified from time to time, together with any
agreement extending the maturity of, or restructuring, refunding, refinancing or
increasing the Indebtedness under such agreement or successor agreements, the
“Indenture”), among the Company, the Subsidiary Guarantors (as defined therein)
and Wilmington Trust, National Association, as trustee and note collateral agent
on behalf of the Holders, the Company has issued $610.0 million aggregate
principal amount of 7.5% senior secured second priority notes due 2022 and
$625.0 million aggregate principal amount of 7.75% senior secured second
priority notes due 2024 (collectively, with any other Additional Notes (as
defined in the Indenture) that may in the future be issued under the Indenture,
the “Notes”) upon the terms and subject to the conditions set forth therein;

 

WHEREAS, pursuant to that certain Credit Agreement, dated as of the date hereof
(as amended, amended and restated, waived, supplemented or otherwise modified
from time to time, together with any agreement extending the maturity of, or
restructuring, refunding, refinancing or increasing the Indebtedness under such
agreement or successor agreements, the “ABL Credit Agreement”), among the
Company, the Borrowers (as defined therein), the several banks and other
financial institutions parties thereto, Citibank, N.A., as administrative agent
and collateral agent (in its capacity as collateral agent, the “ABL Agent”),
Citibank, N.A., as Canadian agent and Canadian collateral agent, and Bank of
America, N.A., as co-collateral agent, the lenders thereunder have severally
agreed to make extensions of credit to the Borrowers (as defined therein) upon
the terms and subject to the conditions set forth therein;

 

WHEREAS, the Company is a member of an affiliated group of companies that
includes the Company’s Domestic Subsidiaries that are party hereto and any other
Domestic Subsidiary of the Company that becomes a party hereto from time to time
after the date hereof (all of the foregoing collectively, the “Granting
Parties”);

 

WHEREAS, the proceeds from the issuance of the Notes will be used in part to
enable the Company to make valuable transfers to one or more of the other
Granting Parties in connection with the operation of their respective
businesses;

 

--------------------------------------------------------------------------------


 

WHEREAS, pursuant to that certain U.S. Guarantee and Collateral Agreement, dated
as of the date hereof (as amended, amended and restated, waived, supplemented or
otherwise modified from time to time, the “ABL U.S. Guarantee and Collateral
Agreement”), by and among Herc Intermediate Holdings, LLC, the Company, certain
of its Subsidiaries and Citibank, N.A., as collateral agent and administrative
agent, the Company and such Subsidiaries have granted a first priority Lien to
the ABL Agent for the benefit of the Secured Parties (as defined herein) on the
Collateral, subject to Permitted Liens and to the Intercreditor Agreements (as
defined herein);

 

WHEREAS, the ABL Agent and the Note Collateral Agent have entered into an
Intercreditor Agreement, acknowledged by the Company and the Domestic
Subsidiaries of the Company party hereto, dated as of the date hereof (as
amended, amended and restated, waived, supplemented or otherwise modified from
time to time (subject to Section 9.1), the “Base Intercreditor Agreement”);

 

WHEREAS, the Note Collateral Agent and one or more Additional Agents may in the
future enter into a Junior Priority Intercreditor Agreement substantially in the
form attached to the Indenture as Exhibit I, and acknowledged by the Company and
the Domestic Subsidiaries of the Company party hereto (as amended, amended and
restated, waived, supplemented or otherwise modified from time to time (subject
to Section 9.1), the “Junior Priority Intercreditor Agreement”), and one or more
other Intercreditor Agreements;

 

WHEREAS, in accordance with the terms of the Indenture, the Granting Parties
shall execute and deliver this Agreement to the Note Collateral Agent for the
benefit of the Secured Parties.

 

NOW, THEREFORE, in consideration of the premises and to induce the Trustee and
the Note Collateral Agent to enter into the Indenture on the Issue Date and to
induce the Holders to purchase the Notes issued on the Issue Date, and in
consideration of other valuable consideration (which receipt is hereby
acknowledged), each Granting Party hereby agrees with the Note Collateral Agent,
for the benefit of the Secured Parties, as follows:

 

ARTICLE I

 

DEFINED TERMS

 

Section 1.1                                    Definitions.

 

(a)                                 Unless otherwise defined herein, terms
defined in the Indenture and used herein shall have the meanings given to them
in the Indenture, and the following terms that are defined in the Code (as in
effect on the date hereof) are used herein as so defined: Chattel Paper,
Commercial Tort Claims, Deposit Accounts, Documents, Electronic Chattel Paper,
Equipment, Farm Products, Fixtures, General Intangibles, Letter-of-Credit
Rights, Money, Promissory Notes, Records, Securities, Securities Accounts,
Security Entitlements, Supporting Obligations and Tangible Chattel Paper.

 

(b)                                 The following terms shall have the following
meanings:

 

2

--------------------------------------------------------------------------------


 

“ABL Agent”:  as defined in the recitals hereto.

 

“ABL Credit Agreement”:  as defined in the recitals hereto.

 

“ABL Obligations”:  as defined in the Base Intercreditor Agreement.

 

“Accounts”:  all accounts (as defined in the Code) of each Grantor, including,
with respect to any Grantor, all such Accounts of such Grantor, whether now
existing or existing in the future, including (a) all accounts receivable of
such Grantor, including all accounts receivable created by or arising from all
of such Grantor’s sales, leases or rental of goods or rendition of services made
under any of its trade names, or through any of its divisions, (b) all unpaid
rights of such Grantor (including rescission, replevin, reclamation and stopping
in transit) relating to the foregoing or arising therefrom, (c) all rights to
any goods represented by any of the foregoing, including returned or repossessed
goods, (d) all reserves and credit balances held by such Grantor with respect to
any such accounts receivable of any obligors thereunder, (e) all letters of
credit, guarantees or collateral for any of the foregoing, (f) all insurance
policies or rights relating to any of the foregoing and (g) all Accounts
Receivable of such Grantor, but in any event excluding all Accounts that have
been sold or otherwise transferred (and not transferred back to a Grantor) in
connection with a Special Purpose Financing.

 

“Accounts Receivable”:  any right to payment for goods sold or leased or for
services rendered, which is not evidenced by an instrument (as defined in the
Code) or Chattel Paper.

 

“Additional Agent”: as defined in the Base Intercreditor Agreement.

 

“Additional Collateral Documents”:  as defined in the Base Intercreditor
Agreement.

 

“Additional Obligations”:  as defined in the Base Intercreditor Agreement.

 

“Additional Secured Parties”:  as defined in the Base Intercreditor Agreement.

 

“Affiliate”:  as defined in the Indenture.

 

“Agents”: each of the ABL Agent and the Note Collateral Agent.

 

“Agreement”: this Collateral Agreement, as the same may be amended, restated,
supplemented, waived or otherwise modified from time to time.

 

“Applicable Law”:  as defined in Section 9.8.

 

“Bank Products Agreement”:  any agreement pursuant to which a bank or other
financial institution agrees to provide (i) treasury services, (ii) credit card,
merchant card, purchasing card or stored value card services (including, without
limitation, processing and other administrative services with respect thereto),
(iii) cash management services (including, without limitation, controlled
disbursements, credit cards, credit card processing services, automated
clearinghouse and other electronic funds transfer transactions, return items,
netting, overdrafts, depository, lockbox, stop payment, information reporting,
wire transfer and interstate depository network services) and (iv) other similar
banking products or services as may be requested by any Grantor (for the
avoidance of

 

3

--------------------------------------------------------------------------------


 

doubt, excluding letters of credit and loans except indebtedness arising from
services described in items (i) through (iii) of this definition).

 

“Bankruptcy”: as defined in Section 8.1(a).

 

“Bankruptcy Case”:  (i) the Company or any of its Subsidiaries commencing any
case, proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, conservatorship or relief of debtors, seeking to have an order
for relief entered with respect to it, or seeking to adjudicate it bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts, or (B) seeking appointment of a receiver, trustee, custodian, conservator
or other similar official for it or for all or any substantial part of its
assets, or the Company or any of its Subsidiaries making a general assignment
for the benefit of its creditors; or (ii) there being commenced against the
Company or any of its Subsidiaries any case, proceeding or other action of a
nature referred to in clause (i) above which (A) results in the entry of an
order for relief or any such adjudication or appointment or (B) remains
undismissed, undischarged or unbonded for a period of 60 days.

 

“Base Intercreditor Agreement”:  as defined in the recitals hereto.

 

“CFTC”: the Commodity Futures Trading Commission or any successor to the
Commodity Futures Trading Commission.

 

“Code”:  the Uniform Commercial Code as from time to time in effect in the State
of New York.

 

“Collateral”:  as defined in Section 3.1; provided that, for purposes of
Section 6.5, Section 8 and Section 9.16(b), “Collateral” shall have the meaning
assigned to such term in the Indenture.

 

“Collateral Account Bank”: the ABL Agent, an Affiliate thereof or another bank
or financial institution as selected by the relevant Grantor; provided that such
Grantor shall not alter the Collateral Account Bank during the continuance of an
Event of Default without consent of the Note Collateral Agent (such consent not
to be unreasonably withheld or delayed).

 

“Collateral Proceeds Account”:  a non-interest bearing cash collateral account
established and maintained by the relevant Grantor at an office of the
Collateral Account Bank in the name, and in the sole dominion and control of,
the Note Collateral Agent for the benefit of the Secured Parties.

 

“Collateral Representative”:  each of (i) the Senior Priority Representative and
the Junior Priority Representative (each as defined in the Base Intercreditor
Agreement), (ii) if any Junior Priority Intercreditor Agreement is executed, the
Person acting as representative for the Note Collateral Agent and the Secured
Parties thereunder for the applicable purpose contemplated by this Agreement and
(iii) if any other Intercreditor Agreement is executed, the Person acting as
representative for the Note Collateral Agent and the Secured Parties thereunder
for the applicable purpose contemplated by this Agreement.

 

4

--------------------------------------------------------------------------------


 

“Commercial Tort Action”:  any action, other than an action primarily seeking
declaratory or injunctive relief with respect to claims asserted or expected to
be asserted by Persons other than the Grantors, that is commenced by a Grantor
in the courts of the United States of America, any state or territory thereof or
any political subdivision of any such state or territory, in which any Grantor
seeks damages arising out of torts committed against it that would reasonably be
expected to result in a damage award to it exceeding $40,000,000.

 

“Commodity Exchange Act”:  the Commodity Exchange Act (7 U.S.C. §1 et. seq.), as
in effect from time to time, or any successor statute.

 

“Company”:  as defined in the Preamble hereto.

 

“Company Obligations”:  the collective reference to: all obligations and
liabilities of the Company in respect of the unpaid principal of and interest on
(including interest and fees (if any) accruing after the maturity of the Notes
and interest and fees (if any) accruing after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to the Company, whether or not a claim for post-filing or
post-petition interest  is allowed in such proceeding) the Notes and all other
obligations and liabilities of the Company to the Secured Parties, whether
direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, the Indenture, the Notes, the other Note Documents, Hedging Agreements,
Management Guarantees or Bank Products Agreements entered into with any Note
Hedging Provider, Management Credit Provider, Note Bank Products Provider, or
any other document made, delivered or given in connection therewith, in each
case whether on account of principal, interest, reimbursement obligations,
amounts payable in connection with any such Bank Products Agreement or a
termination of any transaction entered into pursuant to any such Hedging
Agreement, fees, indemnities, costs, expenses or otherwise (including all
reasonable and documented out-of-pocket fees, expenses and disbursements of
counsel to the Trustee or Note Collateral Agent that are required to be paid by
the Company pursuant to the terms of the Indenture or any other Note Document).

 

“Contracts”:  with respect to any Grantor, all contracts, agreements,
instruments and indentures in any form and portions thereof (except for
contracts listed on Schedule 6 hereto), to which such Grantor is a party or
under which such Grantor or any property of such Grantor is subject, as the same
may from time to time be amended, supplemented, waived or otherwise modified,
including (i) all rights of such Grantor to receive moneys due and to become due
to it thereunder or in connection therewith, (ii) all rights of such Grantor to
damages arising thereunder and (iii) all rights of such Grantor to perform and
to exercise all remedies thereunder.

 

“Copyright Licenses”:  with respect to any Grantor, all written license
agreements of such Grantor providing for the grant by or to such Grantor of any
right under any United States copyright of such Grantor, other than agreements
with any Person who is an Affiliate or a Subsidiary of the Company or such
Grantor, including any material license agreements listed on Schedule 5 hereto,
subject, in each case, to the terms of such license agreements, and the right to
prepare for sale, sell and advertise for sale, all Inventory now or hereafter
covered by such licenses.

 

5

--------------------------------------------------------------------------------


 

“Copyrights”:  with respect to any Grantor, all of such Grantor’s right, title
and interest in and to all United States copyrights, whether or not the
underlying works of authorship have been published or registered, all United
States copyright registrations and copyright applications, including any
copyright registrations and copyright applications listed on Schedule 5 hereto,
and (i) all renewals thereof, (ii) all income, royalties, damages and payments
now and hereafter due and/or payable with respect thereto, including payments
under all licenses entered into in connection therewith, and damages and
payments for past or future infringements thereof and (iii) the right to sue or
otherwise recover for past, present and future infringements and
misappropriations thereof.

 

“Credit Facility”: as defined in the Base Intercreditor Agreement.

 

“Default”: as defined in the Indenture.

 

“Discharge of Additional Obligations”:  as defined in the Base Intercreditor
Agreement.

 

“Discharge of Senior Priority Obligations”:  as defined in the Base
Intercreditor Agreement.

 

“Domestic Subsidiary”:  any Restricted Subsidiary of the Company other than a
Foreign Subsidiary.

 

“Equity Issuers”:  the collective reference to issuers of Pledged Stock,
including (as of the Grant Date) the Persons identified on Schedule 2 as the
issuers of Pledged Stock.

 

“Excluded Assets”:  as defined in Section 3.3.

 

“Excluded Subsidiary”:  any Subsidiary of the Company that is (i) not a Domestic
Subsidiary, (ii) not a Grantor (as defined in the ABL U.S. Guarantee and
Collateral Agreement) or (iii) designated as an “Excluded Subsidiary” under any
Senior Priority Collateral Documents.

 

“Event of Default”: as defined in the Indenture.

 

“Foreign Subsidiary”:  as defined in the Indenture.

 

“Foreign Intellectual Property”:  any right, title or interest in or to any
copyrights, copyright licenses, patents, patent applications, patent licenses,
trade secrets, trade secret licenses, trademarks, service marks, trademark and
service mark applications, trade names, trade dress, trademark licenses,
technology, know-how and processes or any other intellectual property governed
by or arising or existing under, pursuant to or by virtue of the laws of any
jurisdiction other than the United States of America or any state thereof.

 

“General Fund Account”:  the general fund account of the relevant Grantor
established at the same office of the Collateral Account Bank as the Collateral
Proceeds Account.

 

“Governmental Authority”:  the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive,

 

6

--------------------------------------------------------------------------------


 

legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including any supranational bodies such as the
European Union or the European Central Bank).

 

“Grant Date”:  as defined in the Indenture.

 

“Granting Parties”:  as defined in the recitals hereto.

 

“Grantor”: the Company, the Domestic Subsidiaries that are party hereto from
time to time after the date hereof (it being understood that no Excluded
Subsidiary shall be required to be or become a party hereto).

 

“Grantor Obligations”:  with respect to any Grantor (other than the Company),
the collective reference to (i) the Company Obligations guaranteed by such
Grantor pursuant to Section 1301 of the Indenture and (ii) all obligations and
liabilities of such Grantor that may arise under or in connection with this
Agreement or any other Note Document to which such Grantor is a party, any
Hedging Agreement, Management Guarantee or Bank Products Agreement entered into
with any Note Hedging Provider, Management Credit Provider or Note Bank Products
Provider, or any other document made, delivered or given in connection therewith
of such Grantor, in each case whether on account of (i) principal, interest
(including interest and fees (if any) accruing after the maturity of the Notes
and interest and fees (if any) accruing after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to the Company, whether or not a claim for post-filing or
post-petition interest  is allowed in such proceeding), reimbursement
obligations, fees, indemnities, costs, expenses or otherwise (including all
reasonable and documented out-of-pocket fees, expenses and disbursements of
counsel to the Trustee or Note Collateral Agent that are required to be paid by
the Company pursuant to the terms of the Indenture or any other Note Document). 
With respect to any Grantor, if and to the extent, under the Commodity Exchange
Act or any rule, regulation or order of the CFTC (or the application or official
interpretation of any thereof), all or a portion of the guarantee of such
Grantor of, or the grant by such Grantor of a security interest for, the
obligation (the “Excluded Company Obligation”) to pay or perform under any
agreement, contract or transaction that constitutes a “swap” within the meaning
of section 1a(47) of the Commodity Exchange Act (or the analogous term or
section in any amended or successor statute) is or becomes illegal, the Company
Obligations guaranteed by such Guarantor shall not include any such Excluded
Company Obligation.

 

“Hedging Agreement”:  any interest rate, foreign currency, commodity, credit or
equity swap, collar, cap, floor or forward rate agreement, or other agreement or
arrangement designed to protect against fluctuations in interest rates or
currency, commodity, credit or equity values (including any option with respect
to any of the foregoing and any combination of the foregoing agreements or
arrangements), and any confirmation executed in connection with any such
agreement or arrangement, including any Interest Rate Protection Agreement or
Permitted Hedging Arrangement.

 

“Holders”: as defined in the Indenture.

 

“Incur”:  as defined in the Indenture.

 

7

--------------------------------------------------------------------------------


 

“Indebtedness”:  as defined in the Indenture.

 

“Indenture”: as defined in the recitals hereto.

 

“Indenture Secured Parties”:  the collective reference to the Trustee, the Note
Collateral Agent, the Holders and the holders of any other Note Obligations, and
each of their respective successors and assigns and their permitted transferees
and endorsees.

 

“Instruments”:  as defined in Article 9 of the Code, but excluding the Pledged
Securities.

 

“Intellectual Property”:  with respect to any Grantor, the collective reference
to such Grantor’s Copyrights, Copyright Licenses, Patents, Patent Licenses,
Trade Secrets, Trade Secret Licenses, Trademarks and Trademark Licenses.

 

“Intercompany Note”:  with respect to any Grantor, any promissory note in a
principal amount in excess of $5,000,000 evidencing loans made by such Grantor
to the Company or any Restricted Subsidiary.

 

“Intercreditor Agreements”: (a) the Base Intercreditor Agreement, (b) any Junior
Priority Intercreditor Agreement (upon and during the effectiveness thereof) and
(c) any other Intercreditor Agreement that may be entered into in the future by
the Note Collateral Agent and one or more Additional Agents and acknowledged by
the Company and the other Granting Parties (each as amended, amended and
restated, waived, supplemented or otherwise modified from time to time (subject
to Section 9.1)) (upon and during the effectiveness thereof).

 

“Inventory”:  with respect to any Grantor, all inventory (as defined in the
Code) of such Grantor, including all Inventory (as defined in the Indenture) of
such Grantor.

 

“Investment Property”:  the collective reference to (i) all “investment
property” as such term is defined in Section 9-102(a)(49) of the Uniform
Commercial Code in effect in the State of New York on the date hereof (other
than any Capital Stock (including for these purposes any investment deemed to be
Capital Stock for United States tax purposes) of any Foreign Subsidiary in
excess of 65% of any series of such stock and other than any Capital Stock
excluded from the definition of “Pledged Stock”) and (ii) whether or not
constituting “investment property” as so defined, all Pledged Securities.

 

“Junior Priority Intercreditor Agreement”: as defined in the recitals hereto.

 

“Liens”:  as defined in the Indenture.

 

“Management Credit Provider”:  any Person who is a beneficiary of a Management
Guarantee, as designated by the Company in accordance with Section 8.4 (provided
that no Person shall, with respect to any Management Guarantee, be at any time a
Management Credit Provider with respect to more than one Credit Facility).

 

“Management Guarantee”:  as defined in the Indenture.

 

8

--------------------------------------------------------------------------------


 

“Material Adverse Effect”:  a material adverse effect on the business,
operations, property or financial condition of the Company and its Subsidiaries
taken as a whole.

 

“Non-Indenture Secured Parties”:  the collective reference to all Note Bank
Products Providers, Note Hedging Providers and Management Credit Providers, and
all successors, assigns, transferees and replacements thereof.

 

“Notes”: as defined in the recitals hereto.

 

“Note Bank Products Provider”:  any Person that has entered into a Bank Products
Agreement with a Grantor with the obligations of such Grantor thereunder being
secured by one or more Note Documents as designated by the Company in accordance
with Section 8.4 (provided that no Person shall, with respect to any Bank
Products Agreement, be at any time a Note Bank Products Provider with respect to
more than one Credit Facility).

 

“Note Collateral Agent”: as defined in the Preamble hereto.

 

“Note Documents”:  the collective reference to the Indenture, the Notes, this
Agreement, and the other Note Security Documents, as the same may be amended,
supplemented, waived, modified, replaced and/or refinanced from time to time in
accordance with the terms hereof and Article IX of the Indenture.

 

“Note Hedging Provider”:  any Person that has entered into a Hedging Agreement
with a Grantor with the obligations of such Grantor thereunder being secured by
one or more Note Documents as designated by the Company in accordance with
Section 8.4 (provided that no Person shall, with respect to any Hedging
Agreement, be at any time a Note Hedging Provider with respect to more than one
Credit Facility.

 

“Note Security Documents”:  as defined in the Base Intercreditor Agreement.

 

“Obligations”:  (i) in the case of the Company, its Company Obligations, and
(ii) in the case of each other Grantor, the Grantor Obligations of such Grantor.

 

“Patent Licenses”: with respect to any Grantor, all written license agreements
of such Grantor providing for the grant by or to such Grantor of any right under
any United States patent, patent application, or patentable invention other than
agreements with any Person who is an Affiliate or a Subsidiary of the Company or
such Grantor, including the material license agreements listed on Schedule 5
hereto, subject, in each case, to the terms of such license agreements, and the
right to prepare for sale, sell and advertise for sale, all Inventory now or
hereafter covered by such licenses.

 

“Patents”:  with respect to any Grantor, all of such Grantor’s right, title and
interest in and to all United States patents, patent applications and patentable
inventions and all reissues and extensions thereof, including all patents and
patent applications identified in Schedule 5 hereto, and including (i) all
inventions and improvements described and claimed therein, (ii) the right to sue
or otherwise recover for any and all past, present and future infringements and
misappropriations thereof, (iii) all income, royalties, damages and other
payments now and hereafter due and/or payable with respect thereto (including
payments under all licenses entered

 

9

--------------------------------------------------------------------------------


 

into in connection therewith, and damages and payments for past, present or
future infringements thereof), and (iv) all other rights corresponding thereto
in the United States and all reissues, divisions, continuations,
continuations-in-part, substitutes, renewals, and extensions thereof, all
improvements thereon, and all other rights of any kind whatsoever of such
Grantor accruing thereunder or pertaining thereto.

 

“Person”:  any individual, corporation, partnership, joint venture, association,
joint stock company, limited liability company, trust, unincorporated
organization, Governmental Authority or any other entity.

 

“Pledged Collateral”:  as to any Pledgor, the Pledged Securities now owned or at
any time hereafter acquired by such Pledgor, and any Proceeds thereof.

 

“Pledged Notes”:  with respect to any Pledgor, all Intercompany Notes at any
time issued to, or held or owned by, such Pledgor.

 

“Pledged Securities”: the collective reference to the Pledged Notes and the
Pledged Stock.

 

“Pledged Stock”:  with respect to any Pledgor, the shares of Capital Stock
listed on Schedule 2 as held by such Pledgor, together with any other shares of
Capital Stock required to be pledged by such Pledgor pursuant to Section 1503 of
the Indenture, as well as any other shares, stock certificates, options or
rights of any nature whatsoever in respect of the Capital Stock of any Person
that may be issued or granted to, or held by, such Pledgor while this Agreement
is in effect, in each case, unless and until such time as the respective pledge
of such Capital Stock under this Agreement is released in accordance with the
terms hereof and the Indenture; provided that in no event shall there be
pledged, nor shall any Pledgor be required to pledge, directly or indirectly,
(i) more than 65% of any series of the outstanding Capital Stock (including for
these purposes any investment deemed to be Capital Stock for U.S. tax purposes)
of any Foreign Subsidiary, (ii) any of the Capital Stock of a Subsidiary of a
Foreign Subsidiary, (iii) de minimis shares of a Foreign Subsidiary held by any
Pledgor as a nominee or in a similar capacity, (iv) any of the Capital Stock of
any Unrestricted Subsidiary and (v) without duplication, any Excluded Assets.

 

“Pledgor”:  each Granting Party (with respect to Pledged Securities held by such
Granting Party and all other Pledged Collateral of such Granting Party).

 

“Proceeds”:  all “proceeds” as such term is defined in Section 9-102(a)(64) of
the Uniform Commercial Code in effect in the State of New York on the date
hereof and, in any event, Proceeds of Pledged Securities shall include all
dividends or other income from the Pledged Securities, collections thereon or
distributions or payments with respect thereto.

 

“Rental Equipment”:  equipment owned by or leased to the Company or a Subsidiary
of the Company that is classified as “revenue earning equipment” in the
consolidated financial statements of the Company.

 

“Requirement of Law”:  as to any Person, the Organizational Documents of such
Person, and any law, statute, ordinance, code, decree, treaty, rule or
regulation or determination of an

 

10

--------------------------------------------------------------------------------


 

arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its material property or to which such
Person or any of its material property is subject, including laws, ordinances
and regulations pertaining to zoning, occupancy and subdivision of real
properties; provided that the foregoing shall not apply to any non-binding
recommendation of any Governmental Authority.

 

“Restricted Subsidiary”:  any Subsidiary of the Company other than an
Unrestricted Subsidiary

 

“Restrictive Agreements”:  as defined in Section 3.3(c).

 

“Secured Parties”:  the collective reference to the Indenture Secured Parties
and the Non-Indenture Secured Parties.

 

“Security Collateral”:  with respect to any Granting Party, collectively, the
Collateral (if any) and the Pledged Collateral (if any) of such Granting Party.

 

“Senior Priority Collateral Documents”:  as defined in the Base Intercreditor
Agreement.

 

“Senior Priority Documents”:  as defined in the Base Intercreditor Agreement.

 

“Senior Priority Obligations”:  as defined in the Base Intercreditor Agreement.

 

“Senior Priority Representative”:  as defined in the Base Intercreditor
Agreement.

 

“Senior Priority Secured Parties”:  as defined in the Base Intercreditor
Agreement.

 

“Specified Asset”:  as defined in Section 4.2.2(b).

 

“Special Purpose Subsidiary”:  as defined in the Indenture.

 

“Subsidiary”:  as defined in the Indenture.

 

“Temporary Cash Investments”:  as defined in the Indenture.

 

“Trade Secret Licenses”:  with respect to any Grantor, all written license
agreements of such Grantor providing for the grant by or to such Grantor of any
right under any United States trade secrets, including know how, processes,
formulae, compositions, designs, and confidential business and technical
information, and all rights of any kind whatsoever accruing thereunder or
pertaining thereto, other than agreements with any Person who is an Affiliate or
a Subsidiary of the Company or such Grantor, subject, in each case, to the terms
of such license agreements, and the right to prepare for sale, sell and
advertise for sale, all Inventory now or hereafter covered by such licenses.

 

“Trade Secrets”:  with respect to any Grantor, all of such Grantor’s right,
title and interest in and to all United States trade secrets, including
know-how, processes, formulae, compositions, designs, and confidential business
and technical information, and all rights of any kind whatsoever accruing
thereunder or pertaining thereto, including (i) all income, royalties,

 

11

--------------------------------------------------------------------------------


 

damages and payments now and hereafter due and/or payable with respect thereto,
including payments under all licenses, non-disclosure agreements and memoranda
of understanding entered into in connection therewith, and damages and payments
for past or future misappropriations thereof, and (ii) the right to sue or
otherwise recover for past, present or future misappropriations thereof.

 

“Trademark Licenses”:  with respect to any Grantor, all written license
agreements of such Grantor providing for the grant by or to such Grantor of any
right under any United States trademarks, service marks, trade names, trade
dress or other indicia of trade origin or business identifiers, other than
agreements with any Person who is an Affiliate or a Subsidiary of the Company or
such Grantor, including the material license agreements listed on Schedule 5
hereto, subject, in each case, to the terms of such license agreements, and the
right to prepare for sale, sell and advertise for sale, all Inventory now or
hereafter covered by such licenses.

 

“Trademarks”:  with respect to any Grantor, all of such Grantor’s right, title
and interest in and to all United States trademarks, service marks, trade names,
trade dress or other indicia of trade origin or business identifiers, trademark
and service mark registrations, and applications for trademark or service mark
registrations (except for “intent to use” applications for trademark or service
mark registrations filed pursuant to Section 1(b) of the Lanham Act, 15 U.S.C.
§ 1051, unless and until an Amendment to Allege Use or a Statement of Use under
Sections 1(c) and 1(d) of said Act has been filed, it being understood and
agreed that the carve-out in this parenthetical shall be applicable only if and
for so long as a grant of a security interest in such intent-to-use application
would invalidate or otherwise jeopardize Grantor’s rights therein or in any
registration issuing therefrom), and any renewals thereof, including each
registration and application identified in Schedule 5 hereto, and including
(i) the right to sue or otherwise recover for any and all past, present and
future infringements or dilutions thereof, (ii) all income, royalties, damages
and other payments now and hereafter due and/or payable with respect thereto
(including payments under all licenses entered into in connection therewith, and
damages and payments for past or future infringements or dilutions thereof), and
(iii) all other rights corresponding thereto in the United States and all other
rights of any kind whatsoever of such Grantor accruing thereunder or pertaining
thereto in the United States, together in each case with the goodwill of the
business connected with the use of, and symbolized by, each such trademark,
service mark, trade name, trade dress or other indicia of trade origin or
business identifiers.

 

“Transactions”:  as defined in the Indenture.

 

“Unrestricted Subsidiary”:  as defined in the Indenture.

 

Section 1.2                                    Other Definitional Provisions.

 

(a)                                 The words “hereof”, “herein”, “hereto” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement, and Section, subsection, Schedule and Annex references are to this
Agreement unless otherwise specified.  The words “include”, “includes”, and
“including” shall be deemed to be followed by the phrase “without limitation”. 
So long as the Base Intercreditor Agreement is the only Intercreditor Agreement
that has been entered into, the phrases  “applicable Intercreditor Agreement”
and “Intercreditor Agreements” and other similar

 

12

--------------------------------------------------------------------------------


 

references to multiple Intercreditor Agreements shall be deemed to refer only to
the Base Intercreditor Agreement.  Unless otherwise expressly provided herein,
any definition of or reference to any agreement (including this Agreement and
the other Note Documents), instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as
amended, supplemented, waived or otherwise modified from time to time (subject
to any restrictions on such amendments, supplements, waivers or modifications
set forth herein).

 

(b)                                 The meanings given to terms defined herein
shall be equally applicable to both the singular and plural forms of such terms.

 

(c)                                  Where the context requires, terms relating
to the Collateral, Pledged Collateral or Security Collateral, or any part
thereof, when used in relation to a Granting Party shall refer to such Granting
Party’s Collateral, Pledged Collateral or Security Collateral or the relevant
part thereof.

 

(d)                                 All references in this Agreement to any of
the property described in the definition of the term “Collateral,” “Pledged
Collateral” or “Security Collateral”, or to any Proceeds thereof, shall be
deemed to be references thereto only to the extent the same constitute
Collateral, Pledged Collateral or Security Collateral, respectively.

 

ARTICLE II

 

[RESERVED]

 

ARTICLE III

 

GRANT OF SECURITY INTEREST

 

Section 3.1                                    Grant.  Each Grantor hereby
grants, subject to existing licenses to use the Copyrights, Patents, Trademarks
and Trade Secrets granted by such Grantor in the ordinary course of business, to
the Note Collateral Agent, for the benefit of the Secured Parties, a security
interest in all of the Collateral of such Grantor, as collateral security for
the prompt and complete payment and performance when due (whether at the stated
maturity, by acceleration or otherwise) of the Obligations of such Grantor,
except as provided in Section 3.3.  The term “Collateral”, as to any Grantor,
means the following property (wherever located) now owned or at any time
hereafter acquired by such Grantor or in which such Grantor now has or at any
time in the future may acquire any right, title or interest, except as provided
in Section 3.3:

 

(a)                                 all Accounts;

 

(b)                                 all Money (including all cash);

 

(c)                                  all Cash Equivalents;

 

(d)                                 all Chattel Paper;

 

13

--------------------------------------------------------------------------------


 

(e)                                  all Contracts (including contracts with any
“qualified intermediaries” with respect to any LKE Program);

 

(f)                                   all Deposit Accounts;

 

(g)                                  all Documents;

 

(h)                                 all Equipment;

 

(i)                                     all General Intangibles;

 

(j)                                    all Instruments;

 

(k)                                 all Intellectual Property;

 

(l)                                     all Inventory;

 

(m)                             all Investment Property;

 

(n)                                 all Letter-of-Credit Rights;

 

(o)                                 all Rental Equipment;

 

(p)                                 all Vehicles;

 

(q)                                 all Fixtures;

 

(r)                                    all Commercial Tort Claims constituting
Commercial Tort Actions described in Schedule 7 (together with any Commercial
Tort Actions subject to a further writing provided in accordance with
Section 5.2.12);

 

(s)                                   all books and records pertaining to any of
the foregoing;

 

(t)                                    the Collateral Proceeds Account; and

 

(u)                                 to the extent not otherwise included, all
Proceeds and products of any and all of the foregoing and all collateral
security and guarantees given by any Person with respect to any of the
foregoing;

 

provided that, in the case of each Grantor, Collateral shall not include any
Pledged Collateral, or any property or assets specifically excluded from Pledged
Collateral (including any Capital Stock (including for these purposes any
investment deemed to be Capital Stock for United States tax purposes) of any
Foreign Subsidiary in excess of 65% of any series of such stock).

 

Section 3.2                                    Pledged Collateral.  Each
Granting Party that is a Pledgor, hereby grants to the Note Collateral Agent,
for the benefit of the Secured Parties, a security interest in all of the
Pledged Collateral of such Pledgor now owned or at any time hereafter acquired
by such Pledgor, and any Proceeds thereof, as collateral security for the prompt
and complete

 

14

--------------------------------------------------------------------------------


 

performance when due (whether at the stated maturity, by acceleration or
otherwise) of the Obligations of such Pledgor, except as provided in
Section 3.3.

 

Section 3.3                                    Excluded Assets.  No security
interest is or will be granted pursuant to this Agreement or any other Note
Security Document in any right, title or interest of any Granting Party under or
in, and “Collateral” and “Pledged Collateral” shall not include (the following
collectively, the “Excluded Assets”):

 

(a)                                 any interest in leased real property
(including Fixtures) (and there shall be no requirement to deliver landlord lien
waivers, estoppels or collateral access letters);

 

(b)                                 any fee interest in owned real property
(including Fixtures) if the fair market value of such fee interest is less than
$10,000,000 individually;

 

(c)                                  any Instruments, Contracts, Chattel Paper,
General Intangibles, Copyright Licenses, Patent Licenses, Trademark Licenses,
Trade Secret Licenses or other contracts or agreements with or issued by Persons
other than the Company, a Subsidiary of the Company or an Affiliate thereof,
(collectively, “Restrictive Agreements”) that would otherwise be included in the
Security Collateral (and such Restrictive Agreements shall not be deemed to
constitute a part of the Security Collateral) for so long as, and to the extent
that, the granting of such a security interest pursuant hereto would result in a
breach, default or termination of such Restrictive Agreements (in each case,
except to the extent that, pursuant to the Code or other applicable law, the
granting of security interests therein can be made without resulting in a
breach, default or termination of such Restrictive Agreements);

 

(d)                                 any assets over which the granting of such a
security interest in such assets by the applicable Granting Party would be
prohibited by any contract permitted under the Indenture, applicable law,
regulation, permit, order or decree or the organizational or joint venture
documents of any non-wholly owned Subsidiary (including permitted liens, leases
and licenses), or requires a consent (to the extent that, with respect to any
assets that would otherwise constitute Collateral, any applicable Granting Party
has sought such consent using commercially reasonable efforts) of any
Governmental Authority that has not been obtained (in each case after giving
effect to the applicable anti-assignment provisions of the Code to the extent
that the assignment of which is expressly deemed effective under the Uniform
Commercial Code notwithstanding such prohibition);

 

(e)                                  any assets to the extent that such security
interests would result in material adverse tax consequences to the Company and
its Subsidiaries as reasonably determined by the Company (it being understood
that the Note Collateral Agent shall not require the Company or any of its
Subsidiaries to enter into any security agreements or pledge agreements governed
by foreign law);

 

(f)                                   any assets to the extent that the granting
or perfecting of a security interest in such assets would result in costs or
consequences to the Company or any of its Subsidiaries as reasonably determined
in good faith by the Company (which

 

15

--------------------------------------------------------------------------------


 

determination shall be conclusive) to be excessive in view of the benefits that
would be obtained by the Secured Parties;

 

(g)                                  any (i) Equipment and/or Inventory (and/or
related rights and/or assets) that would otherwise be included in the Security
Collateral (and such Equipment and/or Inventory (and/or related rights and/or
assets) shall not be deemed to constitute a part of the Security Collateral) if
such Equipment and/or Inventory (and/or related rights and/or assets) is subject
to a Lien permitted by Section 413 of the Indenture as “Permitted Liens” and
designated by the Company to the Note Collateral Agent (but only for so long as
such Lien remains in place) and (ii) other property that would otherwise be
included in the Security Collateral (and such other property shall not be deemed
to constitute a part of the Security Collateral) if such other property is
subject to a Lien described in clause (h) of the definition of “Permitted Liens”
in the Indenture in respect of Purchase Money Obligations or Capitalized Lease
Obligations, or a Lien described in clause (o) of such definition (with respect
to such a Lien described in clause (h) of such definition) and designated by the
Company to the Note Collateral Agent (but, in each case, only for so long as
such Liens are in place) and, if such Lien is in respect of a Hedging Agreement,
such other property consists solely of (x) cash, Cash Equivalents or Temporary
Cash Investments, together with proceeds, dividends and distributions in respect
thereof, (y) any assets relating to such assets, proceeds, dividends or
distributions or to obligations under any Hedging Agreement, and/or (z) any
other assets consisting of, relating to or arising under or in connection with
(1) any Hedging Agreements or (2) any other agreements, instruments or documents
related to any Hedging Agreement or to any of the assets referred to in any of
subclauses (x) through (z) of this clause (ii);

 

(h)                                 any property (and/or related rights and/or
assets) that (A) would otherwise be included in the Security Collateral (and
such property (and/or related rights and/or assets) shall not be deemed to
constitute a part of the Security Collateral) if such property has been sold or
otherwise transferred in connection with (i) a Special Purpose Financing (or
constitutes the proceeds or products of any property that has been sold or
otherwise transferred in connection with a Special Purpose Financing (except as
provided in the proviso to this subsection)), (ii) a sale/leaseback transaction
permitted under Section 411of the Indenture, (B) is subject to any Permitted
Lien and consists of property subject to any such sale/leaseback transaction or
general intangibles related thereto (but only for so long as such Liens are in
place) or (C) is subject to any Liens securing Indebtedness incurred in
compliance with Section 407(b)(ix) of the Indenture, or Liens permitted by
Section 413 of the Indenture as “Permitted Liens” permitted pursuant to clause
(k)(6), (p)(12) or (p)(13) of the definition of such term in the Indenture;
provided that, notwithstanding the foregoing, a security interest of the Note
Collateral Agent shall attach to any money, securities or other consideration
received by any Grantor as consideration for the sale or other disposition of
such property as and to the extent such consideration would otherwise constitute
Security Collateral;

 

(i)                                     Equipment and/or Inventory (and/or
related rights and/or assets) subject to any Permitted Lien that secures
Indebtedness permitted by the Indenture that is Incurred to finance or refinance
such Equipment and/or Inventory and designated by the Company to the Note
Collateral Agent (but only for so long as such Permitted Lien is in place);

 

16

--------------------------------------------------------------------------------


 

(j)                                    without duplication, any Capital Stock
(including for these purposes any investment deemed to be Capital Stock for
United States tax purposes) which is specifically excluded from the definition
of Pledged Stock by virtue of the proviso contained in such definition;

 

(k)                                 any Capital Stock and other securities of a
Subsidiary of the Company to the extent that the pledge of or grant of any other
Lien on such Capital Stock and other securities for the benefit of any holders
of securities results in the Company or any of its Restricted Subsidiaries being
required to file separate financial statements for such Subsidiary with the
Securities and Exchange Commission (or any other governmental authority)
pursuant to either Rule 3-10 or 3-16 of Regulation S-X under the Securities Act,
or any other law, rule or regulation as in effect from time to time, but only to
the extent necessary to not be subject to such requirement;

 

(l)                                     any assets covered by a certificate of
title to the extent such assets do not constitute Eligible Service Vehicles or
Eligible Rental Equipment, in each case by operation of clause (f) of the
definition of such term in the ABL Credit Agreement (or the equivalent provision
in any other Senior Priority Documents);

 

(m)                             any aircraft, airframes, aircraft engines,
helicopters, vessels or rolling stock or any Equipment or other assets
constituting a part of any thereof;

 

(n)                                 Letter-of-Credit Rights individually with a
value of less than $5,000,000;

 

(o)                                 for the avoidance of doubt, any Deposit
Account and any Money, cash, checks, other negotiable instrument, funds and
other evidence of payment therein held by any “qualified intermediary” in
connection with any LKE Program;

 

(p)                                 any Money, cash, checks, other negotiable
instrument, funds and other evidence of payment held in any Deposit Account of
the Company or any of its Subsidiaries in the nature of a security deposit with
respect to obligations for the benefit of the Company or any of its
Subsidiaries, which must be held for or returned to the applicable counterparty
under applicable law or pursuant to contractual obligations;

 

(q)                                 [reserved];

 

(r)                                    Foreign Intellectual Property;

 

(s)                                   any goods in which a security interest is
not perfected by filing a financing statement in the office of the Secretary of
State of the applicable Grantor’s location (as determined by Section 9-307 of
the Code); and

 

(t)                                    so long as any Senior Priority
Obligations are outstanding, any property that is not part of the collateral
securing, or required to be securing, the Senior Priority Obligations.

 

Section 3.4                                    Intercreditor Relations. 
Notwithstanding anything herein to the contrary, it is the understanding of the
parties that the Liens granted pursuant to Sections 3.1 and 3.2

 

17

--------------------------------------------------------------------------------


 

herein shall (x) with respect to all Security Collateral, prior to the Discharge
of Additional Obligations (if applicable), be pari passu and equal in priority
to the Liens granted to any Additional Agent for the benefit of the holders of
the applicable Additional Obligations to secure Additional Obligations that
constitute Junior Priority Debt (as defined in the Base Intercreditor Agreement)
pursuant to the applicable Additional Collateral Documents (except, in the case
of this clause (x), as may be separately otherwise agreed between the Note
Collateral Agent, on behalf of itself and the Secured Parties, and any
Additional Agent, on behalf of itself and the Additional Secured Parties
represented thereby, including pursuant to any Junior Priority Intercreditor
Agreement or other Intercreditor Agreement) and (y) with respect to all Security
Collateral, prior to the Discharge of Senior Priority Obligations, be junior in
priority to the Liens granted to the Senior Priority Representative for the
benefit of the Senior Priority Secured Parties to secure the Senior Priority
Obligations pursuant to the ABL U.S. Guarantee and Collateral Agreement and any
other Senior Priority Collateral Documents.  The Note Collateral Agent
acknowledges and agrees that the relative priority of the Liens granted to the
Note Collateral Agent, the ABL Agent and any Additional Agent shall be
determined solely pursuant to the applicable Intercreditor Agreements, and not
by priority as a matter of law or otherwise.  Notwithstanding anything herein to
the contrary, the Liens and security interest granted to the Note Collateral
Agent pursuant to this Agreement and the exercise of any right or remedy by the
Note Collateral Agent hereunder are subject to the provisions of the applicable
Intercreditor Agreements.  In the event of any conflict between the terms of any
Intercreditor Agreement and this Agreement, the terms of such Intercreditor
Agreement shall govern and control as among (a) the Note Collateral Agent, the
ABL Agent and any Additional Agent, in the case of the Base Intercreditor
Agreement, (b) the Note Collateral Agent and any other secured creditor (or
agent therefor) party thereto, in the case of any Junior Priority Intercreditor
Agreement, and (c) the Note Collateral Agent and any other secured creditor (or
agent therefor) party thereto, in the case of any other Intercreditor
Agreement.  In the event of any such conflict, each Grantor may act (or omit to
act) in accordance with such Intercreditor Agreement, and shall not be in
breach, violation or default of its obligations hereunder by reason of doing
so.  Notwithstanding any other provision hereof, for so long as any Obligations
or any Additional Obligations remain outstanding, any obligation hereunder to
deliver to the Note Collateral Agent any Security Collateral shall be satisfied
by causing such Security Collateral to be delivered to the Note Collateral Agent
or any Additional Agent to be held in accordance with the applicable
Intercreditor Agreement.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

Section 4.1                                    [Reserved].

 

Section 4.2                                    Representations and Warranties of
Each Grantor.  Each Grantor party hereto on the date hereof hereby represents
and warrants to the Note Collateral Agent on the date hereof that, in each case
after giving effect to the Transactions:

 

4.2.1                     Title; No Other Liens.  Except for the security
interests granted to the Note Collateral Agent for the benefit of the Secured
Parties pursuant to this Agreement and the other Liens permitted to exist on
such Grantor’s Collateral by the Indenture (including

 

18

--------------------------------------------------------------------------------


 

Section 413 thereof), such Grantor owns each item of such Grantor’s Security
Collateral free and clear of any and all Liens securing Indebtedness.  Except as
set forth on Schedule 3, to the knowledge of such Grantor, no currently
effective financing statement or other similar public notice with respect to any
Lien securing Indebtedness on all or any part of such Grantor’s Security
Collateral is on file or of record in any public office in the United States of
America, any state, territory or dependency thereof or the District of Columbia,
except, in each case, such as have been filed in favor of the Note Collateral
Agent for the benefit of the Secured Parties pursuant to this Agreement or as
relate to Liens permitted by the Indenture (including Section 413 thereof) or
any other Note Document or for which termination statements will be delivered on
the Grant Date.

 

4.2.2                     Perfected Second Priority Liens.

 

(a)                                 This Agreement is effective to create, as
collateral security for the Obligations of such Grantor, valid and enforceable
Liens on such Grantor’s Security Collateral in favor of the Note Collateral
Agent for the benefit of the Secured Parties, except as to enforcement, as may
be limited by applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights generally, general equitable principles (whether considered in
a proceeding in equity or at law) and an implied covenant of good faith and fair
dealing.

 

(b)                                 Except with regard to (i) Liens (if any) on
Specified Assets and (ii) any rights in favor of the United States government as
required by law (if any), upon the completion of the Filings and, with respect
to Instruments, Chattel Paper and Documents, upon the earlier of such Filing or
the delivery to and continuing possession by the Note Collateral Agent or the
applicable Collateral Representative or any Additional Agent, as applicable, in
accordance with the applicable Intercreditor Agreement, of all Instruments,
Chattel Paper and Documents a security interest in which is perfected by
possession, and the obtaining and maintenance of “control” (as described in the
Code) by the Note Collateral Agent, the ABL Agent, the applicable Collateral
Representative or any Additional Agent, as applicable (or their respective
agents appointed for purposes of perfection), in accordance with the applicable
Intercreditor Agreement of all Deposit Accounts, Blocked Accounts, the
Collateral Proceeds Account, Electronic Chattel Paper and Letter-of-Credit
Rights a security interest in which is perfected by “control” and in the case of
Commercial Tort Actions (other than such Commercial Tort Actions listed on
Schedule 7 on the date of this Agreement), the taking of the actions required by
Section 5.2.12, the Liens created pursuant to this Agreement will constitute
valid Liens on and (to the extent provided herein) perfected security interests
in such Grantor’s Collateral in favor of the Note Collateral Agent for the
benefit of the Secured Parties, and will be prior to all other Liens of all
other Persons securing Indebtedness, in each case other than Permitted Liens
(and subject to any applicable Intercreditor Agreement), and enforceable as such
as against all other Persons other than Ordinary Course Transferees, except to
the extent that the recording of an assignment or other transfer of title to the
Note Collateral Agent or the applicable Collateral Representative or any
Additional Agent (in accordance with the applicable Intercreditor Agreement) or
the recording of other applicable documents in the United States Patent and
Trademark Office or United States Copyright Office may be necessary for
perfection or enforceability, and except as to enforcement, as

 

19

--------------------------------------------------------------------------------


 

may be limited by applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights generally, general equitable principles (whether considered in
a proceeding in equity or at law) and an implied covenant of good faith and fair
dealing. As used in this Section 4.2.2(b), the following terms shall have the
following meanings:

 

“Filings”:  the filing or recording of (i) the Financing Statements as set forth
in Schedule 3, (ii) this Agreement or a notice thereof with respect to
Intellectual Property as set forth in Schedule 3, (iii) the recordation on the
certificate of title related thereto of each Lien granted in favor of the Note
Collateral Agent hereunder on Rental Equipment, subject to certificate of title
statutes, and (iv) any filings after the Grant Date in any other jurisdiction as
may be necessary under any Requirement of Law.

 

“Financing Statements”:  the financing statements filed or authorized for filing
by such Grantor in the jurisdictions listed in Schedule 4.

 

“Ordinary Course Transferees”:  (i) with respect to goods only, buyers in the
ordinary course of business and lessees in the ordinary course of business to
the extent provided in Section 9-320(a) and 9-321 of the Uniform Commercial Code
as in effect from time to time in the relevant jurisdiction, (ii) with respect
to general intangibles only, licensees in the ordinary course of business to the
extent provided in Section 9-321 of the Uniform Commercial Code as in effect
from time to time in the relevant jurisdiction and (iii) any other Person who is
entitled to take free of the Lien pursuant to the Uniform Commercial Code as in
effect from time to time in the relevant jurisdiction.

 

“Permitted Liens”:  Liens permitted pursuant to the Indenture, including those
permitted to exist pursuant to Section 413 of the Indenture.

 

“Specified Assets”:  the following property and assets of such Grantor:

 

(1)  Patents, Patent Licenses, Trademarks and Trademark Licenses to the extent
that (a) Liens thereon cannot be perfected by the filing of financing statements
under the Uniform Commercial Code or by the filing and acceptance of
intellectual property security agreements in the United States Patent and
Trademark Office or (b) such Patents, Patent Licenses, Trademarks and Trademark
Licenses are not, individually or in the aggregate, material to the business of
the Company and its Subsidiaries taken as a whole;

 

(2)  Copyrights and Copyright Licenses with respect thereto and Accounts or
receivables arising therefrom to the extent that (a) Liens thereon cannot be
perfected by the filing and acceptance of intellectual property security
agreements in the United States Copyright Office or (b) the Uniform Commercial
Code as in effect from time to time in the relevant jurisdiction is not
applicable to the creation or perfection of Liens thereon;

 

(3)  Collateral for which the perfection of Liens thereon requires filings in or
other actions under the laws of jurisdictions outside of the United States of
America, any State, territory or dependency thereof or the District of Columbia;

 

20

--------------------------------------------------------------------------------


 

(4)  goods included in Collateral received by any Person from any Grantor for
“sale or return” within the meaning of Section 2-326 of the Uniform Commercial
Code of the applicable jurisdiction, to the extent of claims of creditors of
such Person;

 

(5)  Fixtures, Vehicles and any other assets subject to certificates of title;

 

(6)  Contracts, Accounts or receivables subject to the Assignment of Claims Act;

 

(7)  Money and Cash Equivalents other than (x) identifiable Cash Proceeds and
(y) Cash Equivalents constituting Investment Property to the extent a security
interest is perfected by the filing of a financing statement under the Uniform
Commercial Code;

 

(8) Proceeds of Accounts or Inventory which do not themselves constitute
Collateral or which do not constitute identifiable Cash Proceeds or which have
not been transferred to or deposited in the Collateral Proceeds Account (if any)
or to a Blocked Account; and

 

(9)  uncertificated securities (to the extent a security interest is not
perfected by the filing of a financing statement); and

 

(10)  Letter-of-Credit Rights and Commercial Tort Claims.

 

4.2.3                     Jurisdiction of Organization.  On the date hereof,
such Grantor’s jurisdiction of organization is specified on Schedule 4.

 

4.2.4                     Farm Products.  None of such Grantor’s Collateral
constitutes, or is the Proceeds of, Farm Products.

 

4.2.5                     [Reserved.]

 

4.2.6                     Patents, Copyrights and Trademarks.  Schedule 5 lists
all material Trademarks, material Copyrights and material Patents, in each case,
registered in the United States Patent and Trademark Office or the United States
Copyright Office, as applicable, and owned by such Grantor in its own name as of
the date hereof, and all material Trademark Licenses, all material Copyright
Licenses and all material Patent Licenses (including material Trademark Licenses
for registered Trademarks, material Copyright Licenses for registered Copyrights
and material Patent Licenses for issued Patents) owned by such Grantor in its
own name as of the date hereof, in each case, that is solely United States
Intellectual Property.

 

Section 4.3                                    Representations and Warranties of
Each Pledgor.  Each Pledgor party hereto on the date hereof hereby represents
and warrants to the Note Collateral Agent on the date hereof that, in each case
after giving effect to the Transactions:

 

21

--------------------------------------------------------------------------------


 

4.3.1                     Except as provided in Section 3.3, the shares of
Pledged Stock pledged by such Pledgor hereunder constitute (i) in the case of
shares of a Domestic Subsidiary, all the issued and outstanding shares of all
classes of the Capital Stock of such Domestic Subsidiary owned by such Pledgor
and (ii) in the case of any Pledged Stock constituting Capital Stock of any
Foreign Subsidiary, such percentage (not more than 65%) as is specified on
Schedule 2 of all the issued and outstanding shares of all classes of the
Capital Stock of each such Foreign Subsidiary owned by such Pledgor.

 

4.3.2                     [Reserved.]

 

4.3.3                     Such Pledgor is the record and beneficial owner of,
and has good title to, the Pledged Securities pledged by it hereunder, free of
any and all Liens securing Indebtedness owing to any other Person, except the
security interest created by this Agreement and Liens permitted to exist by the
Indenture (including Section 413 thereof).

 

4.3.4                     Except with respect to security interests in Pledged
Securities (if any) constituting Specified Assets, upon the delivery to the Note
Collateral Agent or the applicable Collateral Representative or any Additional
Agent, as applicable, in accordance with the applicable Intercreditor Agreement,
of the certificates evidencing the Pledged Securities held by such Pledgor
together with executed undated stock powers or other instruments of transfer,
the security interest created in such Pledged Securities constituting
certificated securities by this Agreement, assuming the continuing possession of
such Pledged Securities by the Note Collateral Agent or the applicable
Collateral Representative or any Additional Agent, as applicable, in accordance
with the applicable Intercreditor Agreement, will constitute a valid, perfected
second priority (subject, in terms of priority only, to the priority of the
Liens of the applicable Collateral Representative and any Additional Agent)
security interest in such Pledged Securities to the extent provided in and
governed by the Code, enforceable in accordance with its terms against all
creditors of such Pledgor and any Persons purporting to purchase such Pledged
Securities from such Pledgor, to the extent provided in and governed by the
Code, in each case subject to Permitted Liens (and any applicable Intercreditor
Agreement), and except as to enforcement, as may be limited by applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws relating to or affecting creditors’ rights generally, general
equitable principles (whether considered in a proceeding in equity or at law)
and an implied covenant of good faith and fair dealing.

 

4.3.5                     Except with respect to security interests in Pledged
Securities (if any) constituting Specified Assets, upon the obtaining and
maintenance of “control” (as described in the Code) by the Note Collateral Agent
or the applicable Collateral Representative or any Additional Agent (or their
respective agents appointed for purposes of perfection), as applicable, in
accordance with the applicable Intercreditor Agreement, of all Pledged
Securities that constitute uncertificated securities, the security interest
created by this Agreement in such Pledged Securities that constitute
uncertificated securities, will constitute a valid, perfected second priority
(subject, in terms of priority only, to the priority of the Liens of the
applicable Collateral Representative and any Additional Agent) security interest
in such Pledged Securities constituting uncertificated

 

22

--------------------------------------------------------------------------------


 

securities to the extent provided in and governed by the Code, enforceable in
accordance with its terms against all creditors of such Pledgor and any persons
purporting to purchase such Pledged Securities from such Pledgor, to the extent
provided in and governed by the Code, in each case subject to Liens permitted to
exist by the Indenture (including Section 413 thereof) (and any applicable
Intercreditor Agreement), and except as to enforcement, as may be limited by
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar laws relating to or affecting creditors’ rights
generally, general equitable principles (whether considered in a proceeding in
equity or at law) and an implied covenant of good faith and fair dealing.

 

ARTICLE V

 

COVENANTS

 

Section 5.1                                    [Reserved].

 

Section 5.2                                    Covenants of Each Grantor.  Each
Grantor covenants and agrees with the Note Collateral Agent and the other
Secured Parties that, from and after the date of this Agreement until the
earlier to occur of (i) as to any Grantor, the date upon which (A) all the
Capital Stock of such Grantor shall have been sold or otherwise disposed of (to
a Person other than the Company or a Grantor) or (B) any other transaction or
event shall have occurred as a result of which such Grantor ceases to be either
a Restricted Subsidiary of the Company or a Domestic Subsidiary, in each case in
accordance with the terms of the Indenture, (ii) as to any Grantor, the release
of such Grantor’s Subsidiary Guarantee in accordance with the terms of the
Indenture, (iii) as to any Grantor, the designation of such Grantor as an
Unrestricted Subsidiary or (iv) the release of all of the Collateral or the
termination of this Agreement in accordance with the terms of the Indenture.

 

5.2.1                     Delivery of Instruments and Chattel Paper.  If any
amount payable under or in connection with any of such Grantor’s Collateral
shall be or become evidenced by any Instrument or Chattel Paper, such Grantor
shall (except as provided in the following sentence) be entitled to retain
possession of all Collateral of such Grantor evidenced by any Instrument or
Chattel Paper, and shall hold all such Collateral in trust for the Note
Collateral Agent, for the benefit of the Secured Parties.  In the event that an
Event of Default shall have occurred and be continuing, upon the request of the
Note Collateral Agent,  the applicable Collateral Representative or any
Additional Agent, as applicable, in accordance with the applicable Intercreditor
Agreement, such Instrument or Chattel Paper (other than ordinary course rental
contracts for Rental Equipment and Vehicles) shall be promptly delivered to the
Note Collateral Agent, the applicable Collateral Representative or any
Additional Agent, as applicable, in accordance with the applicable Intercreditor
Agreement, duly indorsed in a manner sufficient to transfer such Instrument or
Chattel Paper, the applicable Collateral Representative or any Additional Agent,
as applicable, in accordance with the applicable Intercreditor Agreement, to be
held as Collateral pursuant to this Agreement.  Such Grantor shall not permit
any other Person to possess any such Collateral at any time other than in
connection with any sale or other disposition of such Collateral in a
transaction permitted by the Indenture or as contemplated by the Intercreditor
Agreements.

 

23

--------------------------------------------------------------------------------


 

5.2.2                     [Reserved].

 

5.2.3                     [Reserved].

 

5.2.4                     Maintenance of Perfected Security Interest; Further
Documentation.

 

(a)                                 Such Grantor shall use commercially
reasonable efforts to maintain the security interest created by this Agreement
in such Grantor’s Collateral as a perfected security interest as and to the
extent described in Section 4.2.2 and to defend the security interest created by
this Agreement in such Grantor’s Collateral against the claims and demands of
all Persons whomsoever (subject to the other provisions hereof).

 

(b)                                 [Reserved].

 

(c)                                  At any time and from time to time, upon the
written request of the Note Collateral Agent, and at the sole expense of such
Grantor, such Grantor will promptly and duly execute and deliver such further
instruments and documents and take such further actions as may be reasonably
requested by the Note Collateral Agent (at the direction of the Holders pursuant
to the terms of the Note Documents) for the purpose of obtaining or preserving
the full benefits of this Agreement and of the rights and powers herein granted
by such Grantor, including the filing of any financing or continuation
statements under the Uniform Commercial Code (or other similar laws) in effect
in any United States jurisdiction with respect to the security interests created
hereby; provided that, notwithstanding any other provision of this Agreement or
any other Note Document, neither the Company nor any Grantor will be required to
(i) take any action in any jurisdiction other than the United States of America,
or required by the laws of any such jurisdiction, or to enter into any security
agreement or pledge agreement governed by the laws of any such jurisdiction, in
order to create any security interests (or other Liens) in assets located or
titled outside of the United States of America or to perfect any security
interests (or other Liens) in any Collateral, (ii) deliver control agreements
with respect to, or confer perfection by “control” over, any deposit accounts,
bank or securities account or other Collateral, except in the case of Collateral
that constitutes Capital Stock or Intercompany Notes in certificated form,
delivering such Capital Stock or Intercompany Notes (in the case of Intercompany
Notes, limited to any such note with a principal amount in excess of $5,000,000)
to the Note Collateral Agent (or another Person as required under any applicable
Intercreditor Agreement), (iii) take any action in order to perfect any security
interests in any cash, deposit accounts or securities accounts (except to the
extent consisting of proceeds perfected by the filing of a financing statement
under the Code), (iv) deliver landlord lien waivers, estoppels or collateral
access letters or (v) file any fixture filing with respect to any security
interest in Fixtures affixed to or attached to any real property constituting
Excluded Assets.

 

(d)                                 The Note Collateral Agent may grant
extensions of time for the creation and perfection of security interests in, or
the obtaining a delivery of documents or other deliverables with respect to,
particular assets of any Grantor where it determines that such action cannot be
accomplished without undue effort or expense by the time or times at

 

24

--------------------------------------------------------------------------------


 

which it would otherwise be required to be accomplished by this Agreement or any
other Note Security Documents.

 

5.2.5                     Changes in Name, Jurisdiction of Organization, etc. 
Such Grantor will give prompt written notice to the Note Collateral Agent of any
change in its name or location (as determined by Section 9-307 of the Code)
(whether by merger or otherwise) (and in any event within 30 days of such
change); provided that, promptly thereafter, such Grantor shall deliver to the
Note Collateral Agent copies (or other evidence of filing) of all additional
filed financing statements and other documents reasonably necessary to maintain
the validity, perfection and priority of the security interests created
hereunder and other documents reasonably requested by the Note Collateral Agent
to maintain the validity, perfection and priority of the security interests as
and to the extent provided for herein.

 

5.2.6                     [Reserved].

 

5.2.7                     Pledged Stock.  In the case of each Grantor that is an
Equity Issuer, such Equity Issuer agrees that (i) it will be bound by the terms
of this Agreement relating to the Pledged Stock issued by it and will comply
with such terms insofar as such terms are applicable to it, (ii) it will notify
the Note Collateral Agent promptly in writing of the occurrence of any of the
events described in Section 5.3.1 with respect to the Pledged Stock issued by it
and (iii) the terms of Sections 6.3(c) and 6.7 shall apply to it, mutatis
mutandis, with respect to all actions that may be required of it pursuant to
Section 6.3(c) or 6.7 with respect to the Pledged Stock issued by it.

 

5.2.8                     [Reserved].

 

5.2.9                     Maintenance of Records.

 

(a)                                 Such Grantor will keep and maintain at its
own cost and expense reasonably satisfactory and complete records of its
Collateral, including a record of all payments received and all credits granted
with respect to such Collateral, and shall mark such records to evidence this
Agreement and the Liens and the security interests created hereby.

 

5.2.10              Acquisition of Intellectual Property.  Within 90 days after
the end of each calendar year, such Grantor will notify the Note Collateral
Agent of any acquisition by the Grantor of (i) any registration of any material
United States Copyright, Patent or Trademark or (ii) any exclusive rights under
a material United States Copyright License, Patent License or Trademark License
constituting Collateral, and each applicable Grantor shall take such actions as
may be reasonably requested by the Note Collateral Agent (at the direction of
the Holders pursuant to the terms of the Note Documents) (but only to the extent
such actions are within such Grantor’s control) to perfect the security interest
granted to the Note Collateral Agent and the other Secured Parties therein, to
the extent provided herein in respect of any United States Copyright, Patent or
Trademark constituting Collateral on the date hereof, by (x) the execution and
delivery of an amendment or supplement to this Agreement (or amendments to any
such agreement

 

25

--------------------------------------------------------------------------------


 

previously executed or delivered by such Grantor) and/or (y) the making of
appropriate filings (I) of financing statements under the Uniform Commercial
Code of any applicable jurisdiction and/or (II) in the United States Patent and
Trademark Office, or with respect to Copyrights and Copyright Licenses, the
United States Copyright Office).

 

5.2.11              [Reserved].

 

5.2.12              Commercial Tort Actions.  All Commercial Tort Actions of
each Grantor in existence on the date of this Agreement, known to such Grantor
on the date hereof, are described in Schedule 7 hereto.  If any Grantor shall at
any time after the date of this Agreement acquire a Commercial Tort Action, such
Grantor shall promptly notify the Note Collateral Agent thereof in a writing
signed by such Grantor and describing the details thereof and shall grant to the
Note Collateral Agent in such writing a security interest therein and in the
proceeds thereof, all upon and subject to the terms of this Agreement.

 

5.2.13              [Reserved].

 

5.2.14              [Reserved].

 

5.2.15              [Reserved].

 

5.2.16              [Reserved].

 

Section 5.3                                    Covenants of Each Pledgor.  Each
Pledgor covenants and agrees with the Note Collateral Agent and the other
Secured Parties that, from and after the date of this Agreement until the
earlier to occur of (i) as to any Pledgor, the date upon which (A) all the
Capital Stock of such Pledgor shall have been sold or otherwise disposed of (to
a Person other than the Company or a Pledgor) or (B) any other event shall have
occurred as a result of which such Pledgor ceases to be either a Restricted
Subsidiary of the Company or a Domestic Subsidiary, in each case in accordance
with the terms of the Indenture, (ii) as to any Pledgor, the release of such
Pledgor’s Subsidiary Guarantee in accordance with the terms of the Indenture,
(iii) as to any Pledgor, the designation of such Pledgor as an Unrestricted
Subsidiary or (iv) the release of all of the Collateral or the termination of
this Agreement in accordance with the terms of the Indenture:

 

5.3.1                     Additional Shares.  If such Pledgor shall, as a result
of its ownership of its Pledged Stock, become entitled to receive or shall
receive any stock certificate (including any stock certificate representing a
stock dividend or a distribution in connection with any reclassification,
increase or reduction of capital or any certificate issued in connection with
any reorganization), stock option or similar rights in respect of the Capital
Stock of any Equity Issuer, whether in addition to, in substitution of, as a
conversion of, or in exchange for, any shares of the Pledged Stock, or otherwise
in respect thereof, such Pledgor shall accept the same as the agent of the Note
Collateral Agent and the other Secured Parties, hold the same in trust for the
Note Collateral Agent and the other Secured Parties and deliver the same
forthwith to the Note Collateral Agent (who will hold the same on behalf of the
Secured Parties) or any applicable Collateral Representative or any Additional
Agent, as applicable, in accordance with the applicable

 

26

--------------------------------------------------------------------------------


 

Intercreditor Agreement, in the exact form received, duly indorsed by such
Pledgor to the Note Collateral Agent or any applicable Collateral Representative
or any Additional Agent, as applicable, in accordance with the applicable
Intercreditor Agreement, if required, together with an undated stock power
covering such certificate duly executed in blank by such Pledgor, to be held by
the Note Collateral Agent or any applicable Collateral Representative or any
Additional Agent, as applicable, in accordance with the applicable Intercreditor
Agreement, subject to the terms hereof, as additional collateral security for
the Obligations (subject to Section 3.3 and provided that in no event shall
there be pledged, nor shall any Pledgor be required to pledge, more than 65% of
any series of the outstanding Capital Stock (including for these purposes any
investment deemed to be Capital Stock for United States tax purposes) of any
Foreign Subsidiary pursuant to this Agreement).  If an Event of Default shall
have occurred and be continuing, any sums paid upon or in respect of the Pledged
Stock upon the liquidation or dissolution of any Equity Issuer (except any
liquidation or dissolution of any Subsidiary of the Company in accordance with
the Indenture) shall be paid over to the Note Collateral Agent or any applicable
Collateral Representative or any Additional Agent, as applicable, in accordance
with the applicable Intercreditor Agreement, to be held by the Note Collateral
Agent or any applicable Collateral Representative or any Additional Agent, as
applicable, in accordance with the applicable Intercreditor Agreement, subject
to the terms hereof as additional collateral security for the Obligations, and
in case any distribution of capital shall be made on or in respect of the
Pledged Stock or any property shall be distributed upon or with respect to the
Pledged Stock pursuant to the recapitalization or reclassification of the
capital of any Equity Issuer or pursuant to the reorganization thereof, the
property so distributed shall be delivered to the Note Collateral Agent or any
applicable Collateral Representative or any Additional Agent, as applicable, in
accordance with the applicable Intercreditor Agreement, to be held by the Note
Collateral Agent or any applicable Collateral Representative or any Additional
Agent, as applicable, in accordance with the applicable Intercreditor Agreement,
subject to the terms hereof as additional collateral security for the
Obligations, in each case except as otherwise provided by the applicable
Intercreditor Agreement.  If any sums of money or property so paid or
distributed in respect of the Pledged Stock shall be received by such Pledgor,
such Pledgor shall, until such money or property is paid or delivered to the
Note Collateral Agent or any applicable Collateral Representative or any
Additional Agent, as applicable, in accordance with the applicable Intercreditor
Agreement, hold such money or property in trust for the Secured Parties,
segregated from other funds of such Pledgor, as additional collateral security
for the Obligations.

 

5.3.2                     [Reserved.]

 

5.3.3                     Pledged Notes.  Such Pledgor shall, on the date of
this Agreement (or on such later date upon which it becomes a party hereto
pursuant to Section 9.15), deliver to the Note Collateral Agent or the
applicable Collateral Representative or any Additional Agent, as applicable, in
accordance with the applicable Intercreditor Agreement, all Pledged Notes then
held by such Pledgor (excluding any Pledged Note the principal amount of which
does not exceed $5,000,000), endorsed in blank or, at the request of the Note
Collateral Agent, endorsed to the Note Collateral Agent.  Furthermore, within
ten Business Days after any Pledgor obtains a Pledged Note with a principal
amount in

 

27

--------------------------------------------------------------------------------


 

excess of $5,000,000, such Pledgor shall cause such Pledged Note to be delivered
to the Note Collateral Agent or the applicable Collateral Representative or any
Additional Agent, as applicable, in accordance with the applicable Intercreditor
Agreement, endorsed in blank or, at the request of the Note Collateral Agent or
the applicable Collateral Representative or any Additional Agent, as applicable,
in accordance with the applicable Intercreditor Agreement, endorsed to the Note
Collateral Agent or the applicable Collateral Representative or any Additional
Agent, as applicable, in accordance with the applicable Intercreditor Agreement.

 

5.3.4                     Maintenance of Security Interest.

 

(a)                                 Such Pledgor shall use commercially
reasonable efforts to defend the security interest created by this Agreement in
such Pledgor’s Pledged Collateral against the claims and demands of all Persons
whomsoever (subject to the other provisions hereof and to Sections 1501, 1502,
1503 and 1508 of the Indenture).  At any time and from time to time, upon the
written request of the Note Collateral Agent and at the sole expense of such
Pledgor, such Pledgor will promptly and duly execute and deliver such further
instruments and documents and take such further actions as may be reasonably
requested by the Note Collateral Agent (at the direction of the Holders pursuant
to the terms of the Note Documents) for the purpose of obtaining or preserving
the full benefits of this Agreement and of the rights and powers herein granted
by such Pledgor; provided that, notwithstanding any other provision of this
Agreement or any other Note Document, neither the Company nor any Grantor will
be required to (i) take any action in any jurisdiction other than the United
States of America, or required by the laws of any such jurisdiction, or to enter
into any security agreement or pledge agreement governed by the laws of any such
jurisdiction, in order to create any security interests (or other Liens) in
assets located or titled outside of the United States of America or to perfect
any security interests (or other Liens) in any Collateral, (ii) deliver control
agreements with respect to, or confer perfection by “control” over, any deposit
accounts, bank or securities account or other Collateral, except in the case of
Collateral that constitutes Capital Stock or Intercompany Notes in certificated
form, delivering such Capital Stock or Intercompany Notes (in the case of
Intercompany Notes, limited to any such note with a principal amount in excess
of $5,000,000) to the Note Collateral Agent (or another Person as required under
any applicable Intercreditor Agreement), (iii) take any action in order to
perfect any security interests in any cash, deposit accounts or securities
accounts (except to the extent consisting of proceeds or perfected by the filing
of a financing statement under the Code), (iv) deliver landlord lien waivers,
estoppels or collateral access letters or (v) file any fixture filing with
respect to any security interest in Fixtures affixed to or attached to any real
property constituting Excluded Assets.

 

(b)                                 The Note Collateral Agent may grant
extensions of time for the creation and perfection of security interests in, or
the obtaining an delivery of documents or other deliverables with respect to,
particular assets of any Pledgor where it determines that such action cannot be
accomplished without undue effort or expense by the time or times at which it
would otherwise be required to be accomplished by this Agreement or any other
Note Security Documents.

 

28

--------------------------------------------------------------------------------


 

(c)                                  Notwithstanding any provision of this
Article V or Section 414, Section 1308 or Article XV of the Indenture to the
contrary, prior to the Discharge of Senior Priority Obligations, (i) the
requirements of Section 414, Section 1308 and Article XV of the Indenture to
deliver any Collateral to the Note Collateral Agent shall be deemed satisfied by
the delivery of such Collateral to the ABL Agent or the Senior Priority
Representative, (ii) the Company shall, and shall cause each Restricted
Subsidiary to, comply with the requirements of Section 414, Section 1308 and
Article XV of the Indenture with respect to the Obligations thereunder only to
the same extent that the Company and such Restricted Subsidiaries are required
to comply with provisions analogous to Section 414, Section 1308 or Article XV
of the Indenture under the ABL Credit Agreement or the documentation governing
any other ABL Obligation and (iii) the ABL Agent or the Senior Priority
Representative shall have sole discretion (in consultation with the Company, if
applicable) with respect to any determination concerning Collateral as to which
the Note Collateral Agent would have authority to exercise under Section 414,
Section 1308 or Article XV of the Indenture.

 

ARTICLE VI

 

REMEDIAL PROVISIONS

 

Section 6.1                                    Certain Matters Relating to
Accounts.

 

(a)                                 At any time and from time to time after the
occurrence and during the continuance of an Event of Default and subject to any
applicable Intercreditor Agreement, the Note Collateral Agent shall have the
right (but not the obligation) to make test verifications of the Accounts
Receivable constituting Collateral in any reasonable manner and through any
reasonable medium that it reasonably considers advisable, and the relevant
Grantor shall furnish all such assistance and information as the Note Collateral
Agent may reasonably require in connection with such test verifications.  At any
time and from time to time after the occurrence and during the continuance of an
Event of Default and subject to any applicable Intercreditor Agreement, upon the
Note Collateral Agent’s reasonable request and at the expense of the relevant
Grantor, such Grantor shall cause independent public accountants or others
reasonably satisfactory to the Note Collateral Agent to furnish to the Note
Collateral Agent reports showing reconciliations, aging and test verifications
of, and trial balances for, the Accounts Receivable constituting Collateral.

 

(b)                                 [Reserved].

 

(c)                                  At any time and from time to time after the
occurrence and during the continuance of an Event of Default specified in
Section 601(i) or (ii) of the Indenture and subject to any applicable
Intercreditor Agreement,  at the Note Collateral Agent’s request, each Grantor
shall deliver to the Note Collateral Agent copies or, if required by the Note
Collateral Agent for the enforcement thereof or foreclosure thereon, originals
of all documents held by such Grantor evidencing, and relating to, the
agreements and transactions that gave rise to such Grantor’s Accounts Receivable
constituting Collateral, including all statements relating to such Grantor’s
Accounts Receivable constituting Collateral and all orders, invoices and
shipping receipts.

 

29

--------------------------------------------------------------------------------


 

(d)                                 So long as no Event of Default has occurred
and is continuing and subject to any applicable Intercreditor Agreement, the
Note Collateral Agent shall instruct the Collateral Account Bank to promptly
remit any funds on deposit in each Grantor’s Collateral Proceeds Account to such
Grantor’s General Fund Account or any other account designated by such Grantor. 
In the event that an Event of Default has occurred and is continuing and subject
to any applicable Intercreditor Agreement, the Note Collateral Agent and the
Grantors agree that the Note Collateral Agent, at its option, may require that
each Collateral Proceeds Account and the General Fund Account of each Grantor be
established at the Note Collateral Agent or at another institution reasonably
acceptable to the Note Collateral Agent.  Each Grantor shall have the right, at
any time and from time to time, to withdraw such of its own funds from its own
General Fund Account, and to maintain such balances in its General Fund Account,
as it shall deem to be necessary or desirable.

 

Section 6.2                                    Communications with Obligors;
Grantors Remain Liable.

 

(a)                                 The Note Collateral Agent in its own name or
in the name of others, may at any time and from time to time after the
occurrence and during the continuance of an Event of Default specified in
Section 601(i) or (ii) of the Indenture and subject to any applicable
Intercreditor Agreement, communicate with obligors under the Accounts Receivable
constituting Collateral and parties to the Contracts (in each case, to the
extent constituting Collateral) to verify with them to the Note Collateral
Agent’s satisfaction the existence, amount and terms of any Accounts Receivable
or Contracts.

 

(b)                                 Upon the request of the Note Collateral
Agent at any time after the occurrence and during the continuance of an Event of
Default specified in Section 601(i) or (ii) of the Indenture and subject to any
applicable Intercreditor Agreement, each Grantor shall notify obligors on such
Grantor’s Accounts Receivable constituting Collateral and parties to such
Grantor’s Contracts (in each case, to the extent constituting Collateral) that
such Accounts Receivable and such Contracts have been assigned to the Note
Collateral Agent, for the benefit of the Secured Parties, and that payments in
respect thereof shall be made directly to the Note Collateral Agent.

 

(c)                                  Anything herein to the contrary
notwithstanding, each Grantor shall remain liable under each of such Grantor’s
Accounts Receivable to observe and perform all the conditions and obligations to
be observed and performed by it thereunder, all in accordance with the terms of
any agreement giving rise thereto.  None of the Note Collateral Agent or any
other Secured Party shall have any obligation or liability under any Account
Receivable (or any agreement giving rise thereto) by reason of or arising out of
this Agreement or the receipt by the Note Collateral Agent or any other Secured
Party of any payment relating thereto, nor shall the Note Collateral Agent or
any other Secured Party be obligated in any manner to perform any of the
obligations of any Grantor under or pursuant to any Account Receivable (or any
agreement giving rise thereto) to make any payment, to make any inquiry as to
the nature or the sufficiency of any payment received by it or as to the
sufficiency of any performance by any party thereunder, to present or file any
claim, to take any action to enforce any performance or to collect the payment
of any amounts that may have been assigned to it or to which it may be entitled
at any time or times.

 

30

--------------------------------------------------------------------------------


 

Section 6.3                                    Pledged Stock.

 

(a)                                 Unless an Event of Default shall have
occurred and be continuing and the Note Collateral Agent shall have given notice
to the relevant Pledgor of the Note Collateral Agent’s intent to exercise its
corresponding rights pursuant to Section 6.3(b), each Pledgor shall be permitted
to receive all cash dividends and distributions paid in respect of the Pledged
Stock (subject to the last two sentences of Section 5.3.1) and all payments made
in respect of the Pledged Notes, to the extent permitted in the Indenture, and
to exercise all voting and corporate rights with respect to the Pledged Stock.

 

(b)                                 Subject to each applicable Intercreditor
Agreement, if an Event of Default shall occur and be continuing and the Note
Collateral Agent shall give written notice of its intent to exercise such rights
to the relevant Pledgor or Pledgors, (i) the Note Collateral Agent or the
applicable Collateral Representative or any Additional Agent, as applicable, in
accordance with the terms of each applicable Intercreditor Agreement, shall have
the right to receive any and all cash dividends, payments or other Proceeds paid
in respect of the Pledged Stock and make application thereof to the Obligations
of the relevant Pledgor as and in such order as is provided in Section 6.5, and
(ii) any or all of the Pledged Stock shall be registered in the name of the Note
Collateral Agent or the applicable Collateral Representative or any Additional
Agent, or the respective nominee thereof, and the Note Collateral Agent, the
applicable Collateral Representative or any Additional Agent, as applicable
through its respective nominee, if applicable, in accordance with the terms of
each applicable Intercreditor Agreement, may thereafter exercise (x) all voting,
corporate and other rights pertaining to such Pledged Stock at any meeting of
shareholders of the relevant Equity Issuer or Equity Issuers or otherwise and
(y) any and all rights of conversion, exchange, subscription and any other
rights, privileges or options pertaining to such Pledged Stock as if it were the
absolute owner thereof (including the right to exchange at its discretion any
and all of the Pledged Stock upon the merger, consolidation, reorganization,
recapitalization or other fundamental change in the corporate structure of any
Equity Issuer, or upon the exercise by the relevant Pledgor or the Note
Collateral Agent or the applicable Collateral Representative or any Additional
Agent, as applicable, in accordance with the terms of each applicable
Intercreditor Agreement, of any right, privilege or option pertaining to such
Pledged Stock, and in connection therewith, the right to deposit and deliver any
and all of the Pledged Stock with any committee, depositary, transfer agent,
registrar or other designated agency upon such terms and conditions as the Note
Collateral Agent or the applicable Collateral Representative or any Additional
Agent, as applicable in accordance with the terms of each applicable
Intercreditor Agreement, may reasonably determine), all without liability to the
maximum extent permitted by applicable law (other than for its gross negligence
or willful misconduct) except to account for property actually received by it,
but the Note Collateral Agent or the applicable Collateral Representative or any
Additional Agent, as applicable, in accordance with the terms of each applicable
Intercreditor Agreement, shall have no duty, to any Pledgor to exercise any such
right, privilege or option and shall not be responsible for any failure to do so
or delay in so doing, provided that the Note Collateral Agent or the applicable
Collateral Representative or any Additional Agent, as applicable in accordance
with the terms of the Intercreditor Agreements, shall not exercise any voting or
other consensual rights pertaining to the Pledged Stock in any way that would
constitute an exercise of the remedies described in Section 6.6 other than in
accordance with Section 6.6.

 

31

--------------------------------------------------------------------------------


 

(c)                                  Each Pledgor hereby authorizes and
instructs each Equity Issuer or maker of any Pledged Securities pledged by such
Pledgor hereunder to, subject to each applicable Intercreditor Agreement,
(i) comply with any instruction received by it from the Note Collateral Agent in
writing with respect to Capital Stock in such Equity Issuer that (x) states that
an Event of Default has occurred and is continuing and (y) is otherwise in
accordance with the terms of this Agreement, without any other or further
instructions from such Pledgor, and each Pledgor agrees that each Equity Issuer
or maker shall be fully protected in so complying, and (ii) unless otherwise
expressly permitted hereby, pay any dividends or other payments with respect to
the Pledged Securities directly to the Note Collateral Agent.

 

Section 6.4                                    Proceeds to be Turned Over to
Note Collateral Agent.  In addition to the rights of the Note Collateral Agent
and the other Secured Parties specified in Section 6.1 with respect to payments
of Accounts Receivable constituting Collateral, subject to each applicable
Intercreditor Agreement, if an Event of Default shall occur and be continuing,
and the Note Collateral Agent shall have instructed any Grantor to do so, all
Proceeds of Collateral received by such Grantor consisting of cash, checks and
other Cash Equivalent items shall be held by such Grantor in trust for the Note
Collateral Agent and the other Secured Parties, any Additional Agent and the
other applicable Additional Secured Parties (as defined in the applicable
Intercreditor Agreement) or the applicable Collateral Representative, as
applicable, in accordance with the terms of the applicable Intercreditor
Agreement, segregated from other funds of such Grantor, and shall, forthwith
upon receipt by such Grantor, be turned over to the Note Collateral Agent or any
Additional Agent or the applicable Collateral Representative, as applicable (or
their respective agents appointed for purposes of perfection), in accordance
with the terms of the applicable Intercreditor Agreement, in the exact form
received by such Grantor (duly indorsed by such Grantor to the Note Collateral
Agent or any Additional Agent or the applicable Collateral Representative, as
applicable, in accordance with the terms of the applicable Intercreditor
Agreement, if required).  All Proceeds of Collateral received by the Note
Collateral Agent hereunder shall be held by the Note Collateral Agent in the
relevant Collateral Proceeds Account maintained under its sole dominion and
control, subject to each applicable Intercreditor Agreement.  All Proceeds of
Collateral while held by the Note Collateral Agent in such Collateral Proceeds
Account (or by the relevant Grantor in trust for the Note Collateral Agent and
the other Secured Parties) shall continue to be held as collateral security for
all the Obligations of such Grantor and shall not constitute payment thereof
until applied as provided in Section 6.5 and each applicable Intercreditor
Agreement.

 

Section 6.5                                    Application of Proceeds.  It is
agreed that if an Event of Default shall occur and be continuing, any and all
Proceeds of the relevant Granting Party’s Collateral (as defined in the
Indenture) received by the Note Collateral Agent (whether from the relevant
Granting Party or otherwise) shall be held by the Note Collateral Agent for the
benefit of the Secured Parties as collateral security for the Obligations of the
relevant Granting Party (whether matured or unmatured), and/or then or at any
time thereafter may, in the sole discretion of the Note Collateral Agent,
subject to each applicable Intercreditor Agreement, be applied by the Note
Collateral Agent against the Obligations of the relevant Granting Party then due
and owing in the following order of priority, subject to each applicable
Intercreditor Agreement:

 

First:  To the payment of all amounts due the Trustee under Section 707 of the
Indenture;

 

32

--------------------------------------------------------------------------------


 

Second:  To the payment of all amounts due the Note Collateral Agent under
Section 1510 of the Indenture;

 

Third:  To the payment of the amounts then due and unpaid upon the other
Obligations of such Granting Party ratably, without preference or priority of
any kind, according to the amounts due and payable on such Obligations; provided
that any such application of Proceeds shall be made on a pro rata basis as
between and among (i) the Holders and their respective successors and assigns
and their permitted transferees and endorsees and (ii) the Non-Indenture Secured
Parties, based on certifications of the then-existing Obligations delivered to
the Note Collateral Agent by the Trustee and the agent or representative for the
Non-Indenture Secured Parties (upon which the Note Collateral Agent may
conclusively rely); and

 

Fourth:  To such Grantor.

 

Section 6.6                                    Code and Other Remedies.  Subject
to each applicable Intercreditor Agreement, if an Event of Default shall occur
and be continuing, the Note Collateral Agent, on behalf of the Secured Parties,
may (but shall not be obligated to) exercise, in addition to all other rights
and remedies granted to them in this Agreement and in any other instrument or
agreement securing, evidencing or relating to the Obligations to the extent
permitted by applicable law, all rights and remedies of a secured party under
the Code (whether or not the Code applies to the affected Security Collateral)
and under any other applicable law and in equity.  Without limiting the
generality of the foregoing, to the extent permitted by applicable law, the Note
Collateral Agent, without demand of performance or other demand, presentment,
protest, advertisement or notice of any kind (except any notice required by law
referred to below) to or upon any Granting Party or any other Person (all and
each of which demands, defenses, advertisements and notices are hereby waived),
may in such circumstances  (but shall not be obligated to), forthwith (subject
to the terms of any documentation governing any Special Purpose Financing)
collect, receive, appropriate and realize upon the Security Collateral, or any
part thereof, and/or may forthwith, subject to any existing reserved rights or
licenses, sell, lease, assign, give option or options to purchase, or otherwise
dispose of and deliver the Security Collateral or any part thereof (or contract
to do any of the foregoing), in one or more parcels at public or private sale or
sales, at any exchange, broker’s board or office of the Note Collateral Agent or
any other Secured Party or elsewhere upon such terms and conditions as it may
deem advisable and at such prices as it may deem best, for cash or on credit or
for future delivery without assumption of any credit risk.  To the extent
permitted by law, the Note Collateral Agent or any other Secured Party shall
have the right, upon any such sale or sales, to purchase the whole or any part
of the Security Collateral so sold, free of any right or equity of redemption in
such Granting Party, which right or equity is hereby waived and released.  Each
Granting Party further agrees, at the Note Collateral Agent’s request (subject
to the terms of any documentation governing any Special Purpose Financing and
subject to each applicable Intercreditor Agreement), to assemble the Security
Collateral and make it available to the Note Collateral Agent at places which
the Note Collateral Agent shall reasonably select, whether at such Granting
Party’s premises or elsewhere.  The Note Collateral Agent shall apply the net
proceeds of any action taken by it pursuant to this Section 6.6, after deducting
all reasonable and documented out-of-pocket costs and expenses of every kind
incurred in connection therewith or incidental to the care or safekeeping of any
of the Security Collateral or in any way relating to the Security Collateral or
the rights of the Note Collateral Agent and the other Secured Parties hereunder,
including

 

33

--------------------------------------------------------------------------------


 

reasonable attorneys’ fees and disbursements, to the payment in whole or in part
of the Obligations of the relevant Granting Party then due and owing, in the
order of priority specified in Section 6.5, and only after such application and
after the payment by the Note Collateral Agent of any other amount required by
any provision of law, including Section 9-615(a)(3) of the Code, need the Note
Collateral Agent account for the surplus, if any, to such Granting Party.  To
the extent permitted by applicable law, (i) such Granting Party waives all
claims, damages and demands it may acquire against the Note Collateral Agent or
any other Secured Party arising out of the repossession, retention or sale of
the Security Collateral, other than any such claims, damages and demands that
may arise from the gross negligence or willful misconduct of any of the Note
Collateral Agent or such other Secured Party, and (ii) if any notice of a
proposed sale or other disposition of Security Collateral shall be required by
law, such notice shall be deemed reasonable and proper if given at least 10 days
before such sale or other disposition.  Each Grantor hereby consents to the
non-exclusive royalty free use by the Note Collateral Agent of any Intellectual
Property included in the Collateral for the purposes of disposing of any
Security Collateral.

 

Section 6.7                                    Registration Rights.

 

(a)                                 Subject to each applicable Intercreditor
Agreement, if the Note Collateral Agent shall determine to exercise its right to
sell any or all of the Pledged Stock pursuant to Section 6.6, and if in the
reasonable opinion of the Note Collateral Agent it is necessary or reasonably
advisable to have the Pledged Stock (other than Pledged Stock of Special Purpose
Subsidiaries), or that portion thereof to be sold, registered under the
provisions of the Securities Act, the relevant Pledgor will use its reasonable
best efforts to cause the Equity Issuer thereof to (i) execute and deliver, and
use its reasonable best efforts to cause the directors and officers of such
Equity Issuer to execute and deliver, all such instruments and documents, and do
or cause to be done all such other acts as may be, in the reasonable opinion of
the Note Collateral Agent, necessary or advisable to register such Pledged
Stock, or that portion thereof to be sold, under the provisions of the
Securities Act, (ii) use its reasonable best efforts to cause the registration
statement relating thereto to become effective and to remain effective for a
period of not more than one year from the date of the first public offering of
such Pledged Stock, or that portion thereof to be sold, and (iii) make all
amendments thereto and/or to the related prospectus which, in the reasonable
opinion of the Note Collateral Agent, are necessary or advisable, all in
conformity with the requirements of the Securities Act and the rules and
regulations of the Securities and Exchange Commission applicable thereto.  Such
Pledgor agrees to use its reasonable best efforts to cause such Equity Issuer to
comply with the provisions of the securities or “Blue Sky” laws of any and all
states and the District of Columbia that the Note Collateral Agent shall
reasonably designate and to make available to its security holders, as soon as
practicable, an earnings statement (which need not be audited) that will satisfy
the provisions of Section 11(a) of the Securities Act.

 

(b)                                 Such Pledgor recognizes that the Note
Collateral Agent may be unable to effect a public sale of any or all such
Pledged Stock, by reason of certain prohibitions contained in the Securities Act
and applicable state securities laws or otherwise, and may be compelled to
resort to one or more private sales thereof to a restricted group of purchasers
which will be obliged to agree, among other things, to acquire such securities
for their own account for investment and not with a view to the distribution or
resale thereof.  Such Pledgor acknowledges and agrees that any such private sale
may result in prices and other terms less favorable than if such sale were a

 

34

--------------------------------------------------------------------------------


 

public sale and, notwithstanding such circumstances, to the extent permitted by
applicable law, agrees that any such private sale shall be deemed to have been
made in a commercially reasonable manner.  The Note Collateral Agent shall not
be under any obligation to delay a sale of any of the Pledged Stock for the
period of time necessary to permit the Equity Issuer thereof to register such
securities for public sale under the Securities Act, or under applicable state
securities laws, even if such Equity Issuer would agree to do so.

 

(c)                                  Such Pledgor agrees to use its reasonable
best efforts to do or cause to be done all such other acts as may be necessary
to make such sale or sales of all or any portion of such Pledged Stock pursuant
to this Section 6.7 valid and binding and in compliance with any and all other
applicable Requirements of Law.  Such Pledgor further agrees that a breach of
any of the covenants contained in this Section 6.7 will cause irreparable injury
to the Note Collateral Agent and the Secured Parties, that the Note Collateral
Agent and the Secured Parties have no adequate remedy at law in respect of such
breach and, as a consequence, that each and every covenant contained in this
Section 6.7 shall be specifically enforceable against such Pledgor, and to the
extent permitted by applicable law, such Pledgor hereby waives and agrees not to
assert any defenses against an action for specific performance of such covenants
except for a defense that no Event of Default has occurred or is continuing
under the Indenture.

 

Section 6.8                                    Waiver; Deficiency.  Each
Granting Party shall remain liable for any deficiency if the proceeds of any
sale or other disposition of the Security Collateral are insufficient to pay in
full, the Notes, reimbursement obligations constituting Obligations of such
Granting Party and, to the extent then due and owing, all other Obligations of
such Granting Party and the reasonable fees and disbursements of any attorneys
employed by the Note Collateral Agent or any other Secured Party to collect such
deficiency.

 

Section 6.9                                    Certain Undertakings with Respect
to Special Purpose Subsidiaries.

 

(a)                                 The Note Collateral Agent and each Secured
Party agrees that, prior to the date that is one year and one day after the
payment in full of all of the obligations of each Special Purpose Subsidiary in
connection with and under each securitization with respect to which any Special
Purpose Subsidiary is a party, (i) the Note Collateral Agent and other Secured
Parties shall not be entitled, whether before or after the occurrence of any
Event of Default, to (A) institute against, or join any other Person in
instituting against, any Special Purpose Subsidiary any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceeding or other
similar proceeding under the laws of the United States or any State thereof or
of any foreign jurisdiction, (B) transfer and register the capital stock of any
Special Purpose Subsidiary or any other instrument in the name of the Note
Collateral Agent or a Secured Party or any designee or nominee thereof,
(C) foreclose such security interest regardless of the bankruptcy or insolvency
of the Company or any other Subsidiary, (D) exercise any voting rights granted
or appurtenant to such capital stock of any Special Purpose Subsidiary or any
other instrument or (E) enforce any right that the holder of any such capital
stock of any Special Purpose Subsidiary or any other instrument might otherwise
have to liquidate, consolidate, combine, collapse or disregard the entity status
of such Special Purpose Subsidiary and (ii) the Note Collateral Agent and the
other Secured Parties hereby waive and release any right to (A) require that any
Special Purpose Subsidiary be in any manner merged, combined, collapsed or
consolidated with or into the Company or any other Subsidiary, including by way
of substantive consolidation in a

 

35

--------------------------------------------------------------------------------


 

bankruptcy case or similar proceeding, (B) require that the status of any
Special Purpose Subsidiary as a separate entity be in any respect disregarded,
(C) contest or challenge, or join any other Person in contesting or challenging,
the transfers of any securitization assets from the Company or any Subsidiary to
any Special Purpose Subsidiary, whether on the grounds that such transfers were
disguised financings, preferential transfers, fraudulent conveyances or
otherwise or a transfer other than a “true sale” or a “true contribution” or
(D) contest or challenge, or join any other Person in contesting or challenging,
any agreement pursuant to which any assets are leased by any Special Purpose
Subsidiary to any Note Party as other than a “true lease.”  The Note Collateral
Agent and each Secured Party agree and acknowledge that any agent and/or trustee
acting on behalf of the holders of securitization indebtedness of any Special
Purpose Subsidiary is an express third party beneficiary with respect to this
Section 6.9(a) and each such person shall have the right to enforce compliance
by the Note Collateral Agent and any other Secured Party with this Section 6.9.

 

(b)                                 Upon the transfer by the Company or any
Subsidiary (other than a Special Purpose Subsidiary) of securitization assets to
a Special Purpose Subsidiary in a securitization as permitted under this
Agreement, any Liens with respect to such securitization assets arising under
the Indenture or any Note Security Documents shall automatically be released
(and the Note Collateral Agent is hereby authorized to execute and enter into
any such releases and other documents as the Company may reasonably request in
order to give effect thereto).

 

(c)                                  The Note Collateral Agent and the Secured
Parties shall take no action related to the Collateral that would cause any
Special Purpose Subsidiary to breach any of its covenants in its certificate of
formation, limited liability company agreement or in any other documents
governing the related Special Purpose Financing or to be unable to make any
representation in any such document.

 

(d)                                 The Note Collateral Agent and the Secured
Parties acknowledge that they have no interest in, and will not assert any
interest in, the assets owned by any Special Purpose Subsidiary, or any assets
leased by any Special Purpose Subsidiary to any Note Party other than, following
a transfer of any pledged equity interest or pledged stock to the Note
Collateral Agent in connection with any exercise of remedies pursuant to this
Agreement, the right to receive lawful dividends or other distributions when
paid by any such Special Purpose Subsidiary from lawful sources and in
accordance with the documents governing the related Special Purpose Financing
and the rights of a member of such Special Purpose Subsidiary.

 

(e)                                  Without limiting the foregoing, the Note
Collateral Agent and the Secured Parties agree, to the extent required by
Moody’s, S&P or any rating agency in connection with a Special Purpose Financing
involving a Special Purpose Subsidiary the Capital Stock of which constitutes
Pledged Collateral hereunder, to act in accordance with clauses (c) and
(d) above with respect to such Capital Stock and such Special Purpose Financing.

 

36

--------------------------------------------------------------------------------


 

ARTICLE VII

 

THE NOTE COLLATERAL AGENT

 

Section 7.1                                    Note Collateral Agent’s
Appointment as Attorney-in-Fact, etc.

 

(a)                                 Each Granting Party hereby irrevocably
constitutes and appoints the Note Collateral Agent and any authorized officer or
agent thereof, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of such Granting Party and in the name of such Granting Party or in its
own name, for the purpose of carrying out the terms of this Agreement, to take
any and all appropriate action and to execute any and all documents and
instruments that may be reasonably necessary or desirable to accomplish the
purposes of this Agreement to the extent permitted by applicable law, provided
that the Note Collateral Agent agrees not to exercise such power except upon the
occurrence and during the continuance of any Event of Default, and in accordance
with and subject to each applicable Intercreditor Agreement.  Without limiting
the generality of the foregoing, at any time when an Event of Default has
occurred and is continuing (in each case to the extent permitted by applicable
law) and subject to each applicable Intercreditor Agreement, (x) each Pledgor
hereby gives the Note Collateral Agent the power and right  (but the Note
Collateral Agent shall not have the obligation), on behalf of such Pledgor,
without notice or assent by such Pledgor, to execute, in connection with any
sale provided for in Section 6.6(a) or 6.7, any indorsements, assessments or
other instruments of conveyance or transfer with respect to such Pledgor’s
Pledged Collateral, and (y) each Grantor hereby gives the Note Collateral Agent
the power and right, on behalf of such Grantor, without notice to or assent by
such Grantor, to do any or all of the following:

 

(i)                                     in the name of such Grantor or its own
name, or otherwise, take possession of and indorse and collect any checks,
drafts, notes, acceptances or other instruments for the payment of moneys due
under any Account Receivable of such Grantor that constitutes Collateral or with
respect to any other Collateral of such Grantor and file any claim or take any
other action or institute any proceeding in any court of law or equity or
otherwise deemed appropriate by the Note Collateral Agent for the purpose of
collecting any and all such moneys due under any Account Receivable of such
Grantor that constitutes Collateral or with respect to any other Collateral of
such Grantor whenever payable;

 

(ii)                                  in the case of any Copyright, Patent, or
Trademark constituting Collateral of such Grantor, execute and deliver any and
all agreements, instruments, documents and papers as the Note Collateral Agent
may reasonably request to such Grantor to evidence the Note Collateral Agent’s
and the Secured Parties’ security interest in such Copyright, Patent, or
Trademark and the goodwill and general intangibles of such Grantor relating
thereto or represented thereby;

 

(iii)                               pay or discharge taxes and Liens, other than
Liens permitted under this Agreement or the other Note Documents, levied or
placed on the Collateral of such Grantor, effect any repairs or any insurance
called for by the terms of this Agreement and pay all or any part of the
premiums therefor and the costs thereof; and

 

(iv)                              subject to the terms of any documentation
governing any Special Purpose Financing, (A) direct any party liable for any
payment under any of the Collateral of such Grantor to make payment of any and
all moneys due or to become due thereunder directly to the Note Collateral Agent
or as the Note Collateral Agent shall direct; (B) ask or demand for, collect,
receive payment of and receipt for, any and all moneys, claims

 

37

--------------------------------------------------------------------------------


 

and other amounts due or to become due at any time in respect of or arising out
of any Collateral of such Grantor; (C) sign and indorse any invoices, freight or
express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications, notices and other documents in connection
with any of the Collateral of such Grantor; (D) commence and prosecute any
suits, actions or proceedings at law or in equity in any court of competent
jurisdiction to collect the Collateral of such Grantor or any portion thereof
and to enforce any other right in respect of any Collateral of such Grantor;
(E) defend any suit, action or proceeding brought against such Grantor with
respect to any Collateral of such Grantor; (F) settle, compromise or adjust any
such suit, action or proceeding described in clause (E) above and, in connection
therewith, to give such discharges or releases as the Note Collateral Agent may
deem appropriate; (G) subject to any existing reserved rights or licenses,
assign any Copyright, Patent or Trademark constituting Collateral of such
Grantor (along with the goodwill of the business to which any such Copyright,
Patent or Trademark pertains), for such term or terms, on such conditions, and
in such manner, as the Note Collateral Agent shall in its sole discretion
determine; and (H) generally, sell, transfer, pledge and make any agreement with
respect to or otherwise deal with any of the Collateral of such Grantor as fully
and completely as though the Note Collateral Agent were the absolute owner
thereof for all purposes, and do, at the Note Collateral Agent’s option and such
Grantor’s expense, at any time, or from time to time, all acts and things which
the Note Collateral Agent deems necessary to protect, preserve or realize upon
the Collateral of such Grantor and the Note Collateral Agent’s and the other
Secured Parties’ security interests therein and to effect the intent of this
Agreement, all as fully and effectively as such Grantor might do.

 

(b)                                 The reasonable, documented out-of-pocket
expenses of the Note Collateral Agent incurred in connection with actions
undertaken as provided in this Section 7.1 shall be payable by such Grantor to
the Note Collateral Agent on demand in accordance with the Indenture.

 

(c)                                  Each Granting Party hereby ratifies all
that said attorney shall lawfully do or cause to be done by virtue hereof.  All
powers, authorizations and agencies contained in this Agreement are coupled with
an interest and are irrevocable as to the relevant Granting Party until this
Agreement is terminated as to such Granting Party, and the security interests in
the Security Collateral of such Granting Party created hereby are released.

 

Section 7.2                                    Duty of Note Collateral Agent. 
The Note Collateral Agent’s sole duty with respect to the custody, safekeeping
and physical preservation of the Security Collateral in its possession, under
Section 9-207 of the Code or otherwise, shall be to deal with it in the same
manner as the Note Collateral Agent deals with similar property for its own
account.  None of the Note Collateral Agent or any other Secured Party nor any
of their respective officers, directors, employees or agents shall be liable for
failure to demand, collect or realize upon any of the Security Collateral or for
any delay in doing so or shall be under any obligation to sell or otherwise
dispose of any Security Collateral upon the request of any Granting Party or any
other Person or, except as otherwise provided herein, to take any other action
whatsoever with regard to the Security Collateral or any part thereof.  The
powers conferred on the Note Collateral Agent and the other Secured Parties
hereunder are solely to protect the Note Collateral Agent’s and the other
Secured Parties’ interests in the Security Collateral and shall not impose any
duty

 

38

--------------------------------------------------------------------------------


 

upon the Note Collateral Agent or any other Secured Party to exercise any such
powers.  The Note Collateral Agent and the other Secured Parties shall be
accountable only for amounts that they actually receive as a result of the
exercise of such powers, and to the maximum extent permitted by applicable law,
neither they nor any of their officers, directors, employees or agents shall be
responsible to any Granting Party for any act or failure to act hereunder,
except as otherwise provided herein or for their own gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final and
nonappealable decision).

 

Section 7.3                                    Financing Statements.  Pursuant
to any applicable law, each Granting Party authorizes the Note Collateral Agent
to file or record financing statements and other filing or recording documents
or instruments with respect to such Granting Party’s Security Collateral without
the signature of such Granting Party in such form and in such filing offices as
the Note Collateral Agent reasonably determines appropriate to perfect the
security interests of the Note Collateral Agent under this Agreement.  Each
Granting Party authorizes the Note Collateral Agent to use any collateral
description reasonably determined by the Note Collateral Agent, including the
collateral description “all personal property” or “all assets” or words of
similar meaning in any such financing statements.  The Note Collateral Agent
agrees to notify the relevant Granting Party of any financing or continuation
statement filed by it, provided that any failure to give such notice shall not
affect the validity or effectiveness of any such filing.

 

Section 7.4                                    Authority of Note Collateral
Agent.  Each Granting Party acknowledges that the rights and responsibilities of
the Note Collateral Agent under this Agreement with respect to any action taken
by the Note Collateral Agent or the exercise or non-exercise by the Note
Collateral Agent of any option, voting right, request, judgment or other right
or remedy provided for herein or resulting or arising out of this Agreement or
any amendment, supplement or other modification of this Agreement shall, as
between the Note Collateral Agent and the Secured Parties, be governed by the
Indenture and by such other agreements with respect thereto as may exist from
time to time among them, but, as between the Note Collateral Agent and the
Granting Parties, the Note Collateral Agent shall be conclusively presumed to be
acting as agent for the Secured Parties with full and valid authority so to act
or refrain from acting, and no Granting Party shall be under any obligation, or
entitlement, to make any inquiry respecting such authority.  The Note Collateral
Agent shall have the benefit of the rights, privileges and immunities contained
in Section 1509 of the Indenture.

 

Section 7.5                                    Note Collateral Agent as Bailee
for the Grantors.  In the event that at any time, any Capital Stock or
Intercompany Notes owned by any Grantor and held by the Note Collateral Agent
constitute Excluded Assets (including any such Capital Stock or Intercompany
Notes constituting Pledged Securities at the time of delivery to the Note
Collateral Agent that later become Excluded Assets), and for so long as they
constitute Excluded Assets, any such Capital Stock or Intercompany Notes in the
possession of the Note Collateral Agent, shall be held by the Note Collateral
Agent solely as bailee and in trust for the applicable Grantor and such Pledged
Securities will not be subject to Sections 3.1 and 3.2 hereof or any Lien or
security interest created pursuant thereto.  The Note Collateral Agent, at the
request of the applicable Grantor, shall promptly return to such Grantor any
Capital Stock or Intercompany Notes held by the Note Collateral Agent
constituting Excluded Assets.

 

39

--------------------------------------------------------------------------------


 

Section 7.6                                    Rights of the Collateral Agent. 
Wilmington Trust, National Association is acting under this Agreement solely in
its capacity as Note Collateral Agent under the Indenture and not in its
individual capacity.  In acting hereunder, the Note Collateral Agent shall be
entitled to all of the rights, privileges and immunities granted to it under the
Indenture, as if such rights, privileges and immunities were fully set forth
herein.

 

ARTICLE VIII

 

NON-INDENTURE SECURED PARTIES

 

Section 8.1                                    Rights to Collateral.

 

(a)                                 By their acceptance of the benefits of this
Agreement, the Non-Indenture Secured Parties agree that they shall not have any
right whatsoever to do any of the following:  (i) exercise any rights or
remedies with respect to the Collateral (such term, as used in this Section 8,
having the meaning assigned to it in the Indenture) or to direct the Note
Collateral Agent to do the same, including the right to (A) enforce any Liens or
sell or otherwise foreclose on any portion of the Collateral, (B) request any
action, institute any proceedings, exercise any voting rights, give any
instructions, make any election, notify account debtors or make collections with
respect to all or any portion of the Collateral or (C) release any Granting
Party under this Agreement or release any Collateral from the Liens of any Note
Security Document or consent to or otherwise approve any such release;
(ii) demand, accept or obtain any Lien on any Collateral (except for Liens
arising under, and subject to the terms of, the Note Security Documents);
(iii) vote in any Bankruptcy Case or similar proceeding in respect of the
Company  or any of its Subsidiaries (any such proceeding, for purposes of this
clause (a), a “Bankruptcy”) with respect to, or take any other actions
concerning, the Collateral; (iv) receive any proceeds from any sale, transfer or
other disposition of any of the Collateral (except in accordance with the Note
Security Documents); (v) oppose any sale, transfer or other disposition of the
Collateral; (vi) object to any debtor-in-possession financing in any Bankruptcy
that is provided by one or more Holders among others (including on a priming
basis under Section 364(d) of the Bankruptcy Code); (vii) object to the use of
cash collateral in respect of the Collateral in any Bankruptcy; or (viii) seek,
or object to the Indenture Secured Parties’ seeking on an equal and ratable
basis, any adequate protection or relief from the automatic stay with respect to
the Collateral in any Bankruptcy.

 

(b)                                 Each Non-Indenture Secured Party, by its
acceptance of the benefits of this Agreement and the other Note Security
Documents, agrees that in exercising rights and remedies with respect to the
Collateral, the Note Collateral Agent and the Holders (pursuant to the terms of
the Indenture), may enforce the provisions of the Note Security Documents and
exercise remedies thereunder and under any other Note Documents (or refrain from
enforcing rights and exercising remedies), all in such order and in such manner
as they may determine in the exercise of their sole business judgment.  Such
exercise and enforcement shall include the rights to collect, sell, dispose of
or otherwise realize upon all or any part of the Collateral, to incur expenses
in connection with such collection, sale, disposition or other realization and
to exercise all the rights and remedies of a secured lender under the Uniform
Commercial Code of any applicable jurisdiction.  The Non-Indenture Secured
Parties by their acceptance of the benefits of this Agreement and the other Note
Security Documents hereby agree not to contest or otherwise challenge any such
collection, sale, disposition or other realization of or upon all or any of the

 

40

--------------------------------------------------------------------------------


 

Collateral.  Whether or not a Bankruptcy Case has been commenced, the
Non-Indenture Secured Parties shall be deemed to have consented to any sale or
other disposition of any property, business or assets of the Company or any of
its Subsidiaries and the release of any or all of the Collateral from the Liens
of any Note Security Document in connection therewith.

 

(c)                                  Notwithstanding any provision of this
Section 8.1, the Non-Indenture Secured Parties shall be entitled subject to each
applicable Intercreditor Agreement to file any necessary responsive or defensive
pleadings in opposition to any motion, claim, adversary proceeding or other
pleadings (A) in order to prevent any Person from seeking to foreclose on the
Collateral or supersede the Non-Indenture Secured Parties’ claim thereto or
(B) in opposition to any motion, claim, adversary proceeding or other pleading
made by any Person objecting to or otherwise seeking the disallowance of the
claims of the Non-Indenture Secured Parties.  Each Non-Indenture Secured Party,
by its acceptance of the benefits of this Agreement, agrees to be bound by and
to comply with each applicable Intercreditor Agreement and authorizes the Note
Collateral Agent to enter into the Intercreditor Agreements on its behalf.

 

(d)                                 Each Non-Indenture Secured Party, by its
acceptance of the benefits of this Agreement, agrees that the Note Collateral
Agent, the Trustee and the Holders may deal with the Collateral, including any
exchange, taking or release of Collateral, may change or increase the amount of
the Company Obligations and/or the Grantor Obligations, and may release any
Grantor from its Obligations hereunder, all without any liability or obligation
(except as may be otherwise expressly provided herein) to the Non-Indenture
Secured Parties.  The Note Collateral Agent shall not be required to provide any
notice of any event that the Note Collateral Agent may be aware of, or any
action taken by the Note Collateral Agent, to any Non-Indenture Secured Party.

 

Section 8.2                                    Appointment of Agent.  Each
Non-Indenture Secured Party, by its acceptance of the benefits of this Agreement
and the other Note Security Documents, shall be deemed irrevocably to make,
constitute and appoint the Note Collateral Agent, as agent under the Indenture
(and all officers, employees or agents designated by the Note Collateral Agent)
as such Person’s true and lawful agent and attorney-in-fact, and in such
capacity, the Note Collateral Agent shall have the right (but not the
obligation), with power of substitution for the Non-Indenture Secured Parties
and in each such Person’s name or otherwise, to effectuate any sale, transfer or
other disposition of the Collateral.  It is understood and agreed that the
appointment of the Note Collateral Agent as the agent and attorney-in-fact of
the Non-Indenture Secured Parties for the purposes set forth herein is coupled
with an interest and is irrevocable.

 

Section 8.3                                    Waiver of Claims.  To the maximum
extent permitted by law, each Non-Indenture Secured Party waives any claim it
might have against the Note Collateral Agent, the Trustee or the Holders with
respect to, or arising out of, any action or failure to act or any error of
judgment, negligence, or mistake or oversight whatsoever on the part of the Note
Collateral Agent, the Trustee or the Holders or their respective directors,
officers, employees or agents with respect to any exercise of rights or remedies
under the Note Documents or any transaction relating to the Collateral
(including any such exercise described in Section 8.1(b)), except for any such
action or failure to act that constitutes willful misconduct or gross negligence
of such Person or any Related Party (as defined below) thereof.  To the maximum
extent permitted by applicable law, none of the Note Collateral Agent, the
Trustee or any Holder or any of their

 

41

--------------------------------------------------------------------------------


 

respective directors, officers, employees or agents shall be liable for failure
to demand, collect or realize upon any of the Collateral or for any delay in
doing so or shall be under any obligation to sell or otherwise dispose of any
Collateral upon the request of the Company, any Subsidiary of the Company, any
Non-Indenture Secured Party or any other Person or to take any other action or
forbear from doing so whatsoever with regard to the Collateral or any part
thereof, except for any such action or failure to act that constitutes willful
misconduct or gross negligence of such Person.  The Note Collateral Agent shall
not be subject to any fiduciary or other implied duties of any kind or nature to
the Non-Indenture Secured Parties, regardless of whether an Event of Default has
occurred or is continuing.  As used herein, “Related Party” means, with respect
to any Person, or any of its affiliates, or any of the officers, directors,
trustees, employees, shareholders, members, attorneys and other advisors, agents
and controlling persons of any thereof, any of such Person, its affiliates and
the officers, directors, trustees, employees, shareholders, members, attorneys
and other advisors, agents and controlling persons of any thereof (other than,
in each case, Herc Intermediate Holdings, LLC, a Delaware limited liability
company, and any successor in interest thereto,  and its Subsidiaries and any of
its controlling shareholders).

 

Section 8.4                                    Designation of Non-Indenture
Secured Parties.  The Company may from time to time designate a Person as a
“Note Bank Products Provider,” a “Note Hedging Provider” or a “Management Credit
Provider” hereunder by written notice to the Note Collateral Agent.  Upon being
so designated by the Company, such Note Bank Products Provider, Note Hedging
Provider or Management Credit Provider (as the case may be) shall be a
Non-Indenture Secured Party for the purposes of this Agreement for as long as so
designated by the Company; provided that, at the time of the Company’s
designation of such Non-Indenture Secured Party, the obligations of such Grantor
under the applicable Bank Products Agreement, Hedging Agreement or Management
Guarantee (as the case may be) have not been designated as ABL Obligations or
Additional Obligations.

 

ARTICLE IX

 

MISCELLANEOUS

 

Section 9.1                                    Amendments in Writing.  None of
the terms or provisions of this Agreement may be waived, amended, supplemented
or otherwise modified except by a written instrument executed by each affected
Granting Party and the Note Collateral Agent, subject to Article IX of the
Indenture; provided that (a) any provision of this Agreement imposing
obligations on any Granting Party may be waived by the Note Collateral Agent in
a written instrument executed by the Note Collateral Agent and (b) if separately
agreed in writing between the Company and any Non-Indenture Secured Party (and
such Non-Indenture Secured Party has been designated in writing by the Company
to the Note Collateral Agent for purposes of this sentence, for so long as so
designated), no such amendment, modification or waiver shall amend, modify or
waive Section 6.5 (or the definition of “Non-Indenture Secured Party” or
“Secured Party” to the extent relating thereto) if such amendment, modification
or waiver would directly and adversely affect such Non-Indenture Secured Party
without the written consent of such Non-Indenture Secured Party.  For the
avoidance of doubt, it is understood and agreed that any amendment, amendment
and restatement, waiver, supplement or other modification of or to any
Intercreditor Agreement that would have the effect, directly or indirectly,
through any reference

 

42

--------------------------------------------------------------------------------


 

herein to any Intercreditor Agreement or otherwise, of waiving, amending,
supplementing or otherwise modifying this Agreement, or any term or provision
hereof, or any right or obligation of any Granting Party hereunder or in respect
hereof, shall not be given such effect except pursuant to a written instrument
executed by each affected Granting Party and the Note Collateral Agent in
accordance with this Section 9.1.  In addition, the Indenture, the other Note
Documents and any Intercreditor Agreement may be amended in accordance with the
terms thereof.

 

Section 9.2                                    Notices.  All notices, requests
and demands to or upon the Note Collateral Agent or any Granting Party hereunder
shall be effected in the manner provided for in Section 109 of the Indenture;
provided that any such notice, request or demand to or upon any Granting Party
shall be addressed to such Granting Party at its notice address set forth on
Schedule 1, unless and until such Granting Party shall change such address by
notice to the Note Collateral Agent given in accordance with Section 109 of the
Indenture.

 

Section 9.3                                    No Waiver by Course of Conduct;
Cumulative Remedies.  None of the Note Collateral Agent or any other Secured
Party shall by any act (except by a written instrument pursuant to Section 9.1
hereof or Article IX of the Indenture), delay, indulgence, omission or otherwise
be deemed to have waived any right or remedy hereunder or to have acquiesced in
any Default or Event of Default.  No failure to exercise, nor any delay in
exercising, on the part of the Note Collateral Agent or any other Secured Party,
any right, power or privilege hereunder shall operate as a waiver thereof.  No
single or partial exercise of any right, power or privilege hereunder shall
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege.  A waiver by the Note Collateral Agent or any other
Secured Party of any right or remedy hereunder on any one occasion shall not be
construed as a bar to any right or remedy that the Note Collateral Agent or such
other Secured Party would otherwise have on any future occasion.  The rights and
remedies herein provided are cumulative, may be exercised singly or concurrently
and are not exclusive of any other rights or remedies provided by law.

 

Section 9.4                                    [Reserved].

 

Section 9.5                                    Successors and Assigns.  This
Agreement shall be binding upon and shall inure to the benefit of the Granting
Parties, the Note Collateral Agent and the Secured Parties and their respective
successors and assigns; provided that no Granting Party may assign, transfer or
delegate any of its rights or obligations under this Agreement without the prior
written consent of the Note Collateral Agent, except as permitted hereby or by
the Indenture.

 

Section 9.6                                    [Reserved].

 

Section 9.7                                    Counterparts.  This Agreement may
be executed by one or more of the parties to this Agreement on any number of
separate counterparts, and all of said counterparts taken together shall be
deemed to constitute one and the same instrument.   The exchange of copies of
this Agreement and of signature pages by facsimile or PDF transmission shall
constitute effective execution and delivery of this Agreement as to the parties
hereto and may be used in lieu of the original Agreement for all purposes. 
Signatures of the parties hereto transmitted by facsimile or PDF shall be deemed
to be their original signatures for all purposes.

 

43

--------------------------------------------------------------------------------


 

Section 9.8                                    Severability.  Any provision of
this Agreement which is prohibited or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction; provided that,
with respect to any Pledged Stock issued by a Foreign Subsidiary, all rights,
powers and remedies provided in this Agreement may be exercised only to the
extent that they do not violate any provision of any law, rule or regulation of
any Governmental Authority applicable to any such Pledged Stock or affecting the
legality, validity or enforceability of any of the provisions of this Agreement
against the Pledgor (such laws, rules or regulations, “Applicable Law”) and are
intended to be limited to the extent necessary so that they will not render this
Agreement invalid, unenforceable or not entitled to be recorded, registered or
filed under the provisions of any Applicable Law.

 

Section 9.9                                    Section Headings.  The
Section headings used in this Agreement are for convenience of reference only
and are not to affect the construction hereof or be taken into consideration in
the interpretation hereof.

 

Section 9.10                             Integration.  This Agreement and the
other Note Documents represent the entire agreement of the Granting Parties, the
Note Collateral Agent and the other Secured Parties with respect to the subject
matter hereof, and there are no promises, undertakings, representations or
warranties by the Granting Parties, the Note Collateral Agent or any other
Secured Party relative to subject matter hereof not expressly set forth or
referred to herein or in the other Note Documents.

 

Section 9.11                             GOVERNING LAW.  THIS AGREEMENT AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK,
WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE
EXTENT SUCH PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY STATUTE AND
WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

Section 9.12                             Submission to Jurisdiction; Waivers. 
Each party hereto hereby irrevocably and unconditionally:

 

(a)                                 submits for itself and its property in any
legal action or proceeding relating to this Agreement and the other Note
Documents to which it is a party to the exclusive general jurisdiction of the
Supreme Court of the State of New York for the County of New York (the “New York
Supreme Court”), and the United States District Court for the Southern District
of New York (the “Federal District Court,” and together with the New York
Supreme Court, the “New York Courts”) and appellate courts from either of them;
provided that nothing in this Agreement shall be deemed or operate to preclude
(i) the Collateral Agent from bringing suit or taking other legal action in any
other jurisdiction to realize on the Collateral or any other security for the
Obligations (in which case any party shall be entitled to assert any claim or
defense, including any claim or defense that this Section 9.12 would otherwise
require to be asserted in a legal action or proceeding in a New York Court), or
to enforce a judgment or other court order in favor of the Trustee or the
Collateral Agent, (ii) any party from bringing any legal action or

 

44

--------------------------------------------------------------------------------


 

proceeding in any jurisdiction for the recognition and enforcement of any
judgment, (iii) if all such New York Courts decline jurisdiction over any
Person, or decline (or in the case of the Federal District Court, lack)
jurisdiction over any subject matter of such action or proceeding, a legal
action or proceeding may be brought with respect thereto in another court having
jurisdiction and (iv) in the event a legal action or proceeding is brought
against any party hereto or involving any of its assets or property in another
court (without any collusive assistance by such party or any of its Subsidiaries
or Affiliates), such party from asserting a claim or defense (including any
claim or defense that this Section 9.12(a) would otherwise require to be
asserted in a legal proceeding in a New York Court) in any such action or
proceeding;

 

(b)                                 consents that any such action or proceeding
may be brought in such courts and waives any objection that it may now or
hereafter have to the venue of any such action or proceeding in any such court
or that such action or proceeding was brought in an inconvenient court and
agrees not to plead or claim the same;

 

(c)                                  agrees that service of process in any such
action or proceeding may be effected by mailing a copy thereof by registered or
certified mail (or any substantially similar form of mail), postage prepaid, to
such party at its address referred to in Section 9.2 or at such other address of
which the Note Collateral Agent (in the case of any other party hereto) or the
Company (in the case of the Note Collateral Agent) shall have been notified
pursuant thereto;

 

(d)                                 agrees that nothing herein shall affect the
right to effect service of process in any other manner permitted by law or shall
limit the right to sue in any other jurisdiction; and

 

(e)                                  waives, to the maximum extent not
prohibited by law, any right it may have to claim or recover in any legal action
or proceeding referred to in this Section any punitive damages.

 

Section 9.13                             Acknowledgments.  Each Granting Party
hereby acknowledges that:

 

(a)                                 it has been advised by counsel in the
negotiation, execution and delivery of this Agreement and the other Note
Documents to which it is a party;

 

(b)                                 none of the Note Collateral Agent or any
other Secured Party has any fiduciary relationship with or duty to any Granting
Party arising out of or in connection with this Agreement or any of the other
Note Documents, and the relationship between the Granting Parties, on the one
hand, and the Note Collateral Agent and the other Secured Parties, on the other
hand, in connection herewith or therewith is solely that of debtor and creditor;
and

 

(c)                                  no joint venture is created hereby or by
the other Note Documents or otherwise exists by virtue of the transactions
contemplated hereby among the Secured Parties or among the Granting Parties and
the Secured Parties.

 

Section 9.14                             WAIVER OF JURY TRIAL.  EACH PARTY
HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER NOTE DOCUMENT AND
FOR ANY COUNTERCLAIM THEREIN.

 

45

--------------------------------------------------------------------------------


 

Section 9.15                             Additional Granting Parties.  Each new
Subsidiary of the Company that is required to become a party to this Agreement
pursuant to Section 1503 of the Indenture shall become a Granting Party for all
purposes of this Agreement upon execution and delivery by such Subsidiary of an
Assumption Agreement in substantially the form of Annex 2 hereto.  Each existing
Granting Party that is required to become a Pledgor with respect to Capital
Stock of any new Subsidiary of the Company pursuant to Section 1503 of the
Indenture shall become a Pledgor with respect thereto upon execution and
delivery by such Granting Party of a Supplemental Agreement in substantially the
form of Annex 3 hereto.

 

Section 9.16                             Releases.

 

(a)                                 The Collateral shall be released from the
Lien and security interest created by this Agreement, all without delivery of
any instrument or performance of any act by any party, at any time or from time
to time in accordance with the provisions of Section 1502 of the Indenture. 
Upon such release, all rights in the Collateral so released shall revert to the
Company and the Granting Parties.

 

(b)                                 The Note Collateral Agent and, if necessary,
the Trustee shall, at the Company’s expense, execute, deliver or acknowledge
such instruments or releases to evidence and shall do or cause to be done all
other acts reasonably requested by the Company to effect, in each case as soon
as is reasonably practicable, the release of any Collateral permitted to be
released pursuant to the Indenture.  Neither the Trustee nor the Note Collateral
Agent shall be liable for any such release undertaken in good faith and in the
absence of negligence or willful misconduct.

 

(c)                                  So long as no Event of Default has occurred
and is continuing, the Note Collateral Agent shall at the direction of any
applicable Grantor return to such Grantor any proceeds or other property
received by it during any Event of Default pursuant to either Section 5.3.1 or
6.4 and not otherwise applied in accordance with Section 6.5.

 

[Remainder of page left blank intentionally; signature page to follow.]

 

46

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Collateral Agreement
to be duly executed and delivered as of the date first above written.

 

 

 

HERC RENTALS INC.

 

 

 

 

 

By:

/s/ Scott Massengill

 

 

Name:

Scott Massengill

 

 

Title:

Senior Vice President and Treasurer

 

 

 

 

 

CINELEASE HOLDINGS, INC.

 

HERTZ ENTERTAINMENT SERVICES CORPORATION

 

CINELEASE, LLC

 

CINELEASE, INC.

 

 

 

 

 

By:

/s/ Scott Massengill

 

 

Name:

Scott Massengill

 

 

Title:

Treasurer

 

[Signature Page to Note Collateral Agreement]

 

--------------------------------------------------------------------------------


 

Acknowledged and Agreed to as

 

of the date hereof by:

 

 

 

WILMINGTON TRUST, NATIONAL ASSOCIATION,

 

in its capacity as Note Collateral Agent

 

 

 

By:

/s/ Jane Y. Schweiger

 

 

Name:

Jane Y. Schweiger

 

 

Title:

Vice President

 

 

[Signature Page to Note Collateral Agreement]

 

--------------------------------------------------------------------------------


 

Schedules to the Collateral Agreement

 

1                                         Notice Addresses of Granting Parties

2                                         Pledged Securities

3                                          Perfection Matters

4                                         Location of Jurisdiction of
Organization

5                                          Intellectual Property

6                                         Contracts

7                                         Commercial Tort Claims

 

1

--------------------------------------------------------------------------------


 

Schedule 1

to Collateral Agreement

 

Schedule 1: Notice Addresses of Granting Parties

 

c/o HERC RENTALS INC.

27500 Riverview Center Blvd.

Bonita Springs, FL 34134

 

Attention: Maryann Waryjas, Senior Vice President and General Counsel
Facsimile: (239) 301-1109
Telephone: (239) 301-1125

 

with copies to:

 

Debevoise & Plimpton

 

919 Third Avenue
New York, New York 10022
Attention:  David A. Brittenham and Scott B. Selinger
Facsimile:   212-521-6836
Telephone:  212-909-6000

 

2

--------------------------------------------------------------------------------


 

Schedule 2

to Collateral Agreement

 

Schedule 2: Pledged Securities

 

I. Pledged Stock

 

Pledgor

 

Issuer

 

Class of
Stock or
Interests

 

Certificate
No(s)

 

Number of
Shares or
Interests
Pledged

 

% of All Issued
Capital or Other
Equity Interests of
Issuer Pledged

 

Herc Intermediate Holdings, LLC

 

Herc Rentals Inc.

 

Common

 

5

 

100

 

100

%

Herc Rentals Inc.

 

CCMG HERC Sub, Inc.

 

Common

 

1

 

650

 

65

%

Herc Rentals Inc.

 

Hertz Entertainment Services Corporation

 

Common

 

7

 

990,000

 

100

%

Hertz Entertainment Services Corporation

 

Cinelease Holdings, Inc.

 

Common

 

2

 

1000

 

100

%

Cinelease Holdings, Inc.

 

Cinelease Inc.

 

Common

 

3

 

500

 

100

%

 

3

--------------------------------------------------------------------------------


 

II. Pledged Notes:

 

None.

 

4

--------------------------------------------------------------------------------


 

Schedule 3

to Collateral Agreement

 

Schedule 3: Perfection Matters

 

Existing Security Interests

 

None.

 

UCC Filings

 

Granting Party

 

Jurisdiction

 

Filing Office

 

Type of Filing

1. Herc Rentals Inc. (formerly known as Hertz Equipment Rental Corporation)

 

Delaware

 

Secretary of State

 

Form UCC-1

2. Hertz Entertainment Services Corporation

 

Delaware

 

Secretary of State

 

Form UCC-1

3. Cinelease Holdings, Inc.

 

Delaware

 

Secretary of State

 

Form UCC-1

4. Cinelease Inc.

 

Nevada

 

Secretary of State

 

Form UCC-1

5. Cinelease, LLC

 

Louisiana

 

Secretary of State

 

Form UCC-1

6. Herc Intermediate Holdings, LLC

 

Delaware

 

Secretary of State

 

Form UCC-1

 

Schedule 3: Intellectual Property Filings

 

A.                                    Filings with the U.S. Patent and Trademark
Office

 

Trademark Security Agreement, dated as of June 30, 2016, among Herc Rentals
Inc., Cinelease Inc. and  Citibank, N.A., as Collateral Agent for the Secured
Parties.

 

B.                                    Filings with the U.S. Copyright Office

 

None.

 

5

--------------------------------------------------------------------------------


 

Schedule 4

to Collateral Agreement

 

Schedule 4: Location of Jurisdiction of Organization

 

Granting Party

 

Jurisdiction

1. Herc Rentals Inc. (formerly known as Hertz Equipment Rental Corporation)

 

Delaware

2. Hertz Entertainment Services Corporation

 

Delaware

3. Cinelease Holdings, Inc.

 

Delaware

4. Cinelease, Inc.

 

Nevada

5. Cinelease, LLC

 

Louisiana

6. Herc Intermediate Holdings, LLC

 

Delaware

 

6

--------------------------------------------------------------------------------


 

Schedule 5

to Collateral Agreement

 

Schedule 5: Intellectual Property

 

A.                                    Patents and Patent Licenses

 

1.              Patents:  None.

 

2.              Patent Licenses: None.

 

B.                                    Trademarks and Trademark Licenses

 

1.              Trademarks

 

Trademarks Owned by Cinelease, Inc.

 

Trademark

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

Status

CINE MINI

 

85814073

 

1/2/13

 

4507234

 

4/1/14

 

Registered

CINELEASE

 

85631522

 

5/22/12

 

4426271

 

10/29/13

 

Registered

CINELEASE and Logo

 

85631539

 

5/22/12

 

4415620

 

5/22/12

 

Registered

CINELEASE

 

77557420

 

8/27/08

 

3602022

 

4/7/09

 

Registered

 

Trademarks Owned by Herc Rentals Inc. (formerly known as Hertz Equipment Rental
Corporation)

 

Trademark

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

Classes

 

Status

HERC

 

73/826,866

 

9/21/1989

 

1,609,358

 

8/7/1990

 

37

 

Registered

HERTZ EQUIPMENT RENTAL

 

75/007,011

 

10/16/1995

 

2,013,590

 

11/5/1996

 

37

 

Registered

DEISGN MARK

 

76/527,063

 

7/2/2003

 

3,131,552

 

8/22/2006

 

35, 37

 

Registered

SERVICE PUMP & COMPRESSOR

 

76/527,078

 

7/1/2003

 

3,052,099

 

1/31/2006

 

35, 37

 

Registered

E-SERVICE PROGRAM

 

77/575,557

 

9/22/2008

 

3,895,655

 

12/21/2010

 

35

 

Registered

E-SP

 

77/575,567

 

9/22/2008

 

4080388

 

1/3/2012

 

35, 37, 40

 

Pending

E-SERVICES PROGRAM

 

77/980,685

 

9/13/2010

 

3960620

 

5/17/2011

 

37,40

 

Registered

HERC 360 in Concentric Bolt Like Circles

 

85831633

 

1/24/2013

 

4492377

 

3/3/2014

 

37

 

Registered

HERC READY FINANCE

 

85915696

 

4/26/2013

 

4477274

 

2/4/2014

 

36

 

Registered

HERTZ SERVICE PUMP & COMPRESSOR

 

86095047

 

10/18/2013

 

4571223

 

7/22/2014

 

35, 37

 

Registered

 

7

--------------------------------------------------------------------------------


 

Trademark

 

App. No.

 

App. Date

 

Reg. No.

 

Reg. Date

 

Classes

 

Status

HERTZ

 

72145695

 

5/29/1962

 

750300

 

5/28/1963

 

42

 

Registered

WHEN THE JOB REQUIRES MORE THAN A TOOLBELT

 

86548595

 

2/27/2015

 

N/A

 

N/A

 

37

 

Pending

HERC RENTALS

 

86910198

 

2/17/2016

 

N/A

 

N/A

 

07, 09, 35, 37, 38, 39, 42

 

Pending

HERCRENTALS Logo in Color

 

86910553

 

2/17/2016

 

N/A

 

N/A

 

07, 09, 35, 37, 38, 39, 42

 

Pending

 

2.              Trademark Licenses

 

None.

 

C.                                    Copyrights and Copyright Licenses

 

3.              Registered Copyrights: None.

 

4.              Copyright License: None.

 

8

--------------------------------------------------------------------------------


 

Schedule 6

to Collateral Agreement

 

Schedule 6: Contracts

 

None.

 

9

--------------------------------------------------------------------------------


 

Schedule 7

to Collateral Agreement

 

Schedule 7: Commercial Tort Claims

 

None.

 

10

--------------------------------------------------------------------------------


 

Annex 1 to

Collateral Agreement

 

[FORM OF]
ACKNOWLEDGEMENT AND CONSENT*

 

The undersigned hereby acknowledges receipt of a copy of the Collateral
Agreement, dated as of [                   ], 2016 (the “Agreement”; capitalized
terms used and not otherwise defined herein shall have the meanings assigned to
them in the Agreement or the Indenture referred to therein, as the case may be),
made by the Granting Parties thereto for the benefit of Wilmington Trust,
National Association, as Note Collateral Agent.  The undersigned agrees for the
benefit of the Trustee, Note Collateral Agent and the Holders as follows:

 

The undersigned will be bound by the terms of the Agreement applicable to it as
an Equity Issuer (as defined in the Agreement) and will comply with such terms
insofar as such terms are applicable to the undersigned as an Equity Issuer.

 

The undersigned will notify the Note Collateral Agent promptly in writing of the
occurrence of any of the events described in Section 5.3.1 of the Agreement.

 

The terms of Sections 6.3(c) and 6.7 of the Agreement shall apply to it, mutatis
mutandis, with respect to all actions that may be required of it pursuant to
Section 6.3(c) or 6.7 of the Agreement.

 

 

 

[NAME OF EQUITY ISSUER]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Address for Notices:

 

 

 

 

 

 

 

 

 

 

 

Fax:

 

--------------------------------------------------------------------------------

*                      This consent is necessary only with respect to any Equity
Issuer which is not also a Granting Party.

 

--------------------------------------------------------------------------------


 

Annex 2 to

Collateral Agreement

 

[FORM OF]
ASSUMPTION AGREEMENT

 

ASSUMPTION AGREEMENT, dated as of              ,     , made by
                              , a                (the “Additional Grantor”), in
favor of WILMINGTON TRUST, NATIONAL ASSOCIATION., as note collateral agent (in
such capacity, the “Note Collateral Agent”) for the Secured Parties (as defined
in the Collateral Agreement referred to below).  All capitalized terms not
defined herein shall have the meaning ascribed to them in the Collateral
Agreement referred to below, or if not defined therein, in the Indenture.

 

W I T N E S S E T H :

 

WHEREAS, Herc Rentals Inc., a Delaware corporation formerly known as Hertz
Equipment Rental Corporation (together with its successors and assigns, the
“Company”), the other Subsidiary Guarantors (as defined therein) party thereto
and Wilmington Trust, National Association, as indenture trustee (in such
capacity, and together with any successors and assigns in such capacity, the
“Trustee”) on behalf of the Holders (as defined in the Indenture), are parties
to an Indenture, dated as of June 9, 2016 (as amended by that First Supplemental
Indenture, dated as of June 9, 2016, that Second Supplemental Indenture, dated
as of June 9, 2016, that Third Supplemental Indenture, dated as of [   ], 2016
and that Fourth Supplemental Indenture, dated as of [   ], 2016 and as the same
may be further amended, amended and restated, waived, supplemented or otherwise
modified from time to time, the “Indenture”);

 

WHEREAS, in connection with the Indenture, the Company and certain Domestic
Subsidiaries of the Company are, or are to become, parties to the Collateral
Agreement, dated as of [           ], 2016 (as amended, supplemented, waived or
otherwise modified from time to time, the “Collateral Agreement”), in favor of
the Note Collateral Agent, for the benefit of the Secured Parties;

 

WHEREAS, the Additional Granting Party is a member of an affiliated group of
companies that includes the Company and each other Granting Party;

 

WHEREAS, the Indenture requires the Additional Granting Party to become a party
to the Collateral Agreement; and

 

WHEREAS, the Additional Granting Party has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Collateral Agreement;

 

NOW, THEREFORE, IT IS AGREED:

 

1.  Collateral Agreement.  By executing and delivering this Assumption
Agreement, the Additional Granting Party, as provided in Section 9.15 of the
Collateral Agreement, hereby becomes a party to the Collateral Agreement as a
Granting Party thereunder with the same force

 

--------------------------------------------------------------------------------


 

and effect as if originally named therein as a [Grantor and Pledgor] [Grantor]
[Pledgor](1) and, without limiting the generality of the foregoing, hereby
expressly assumes all obligations and liabilities of a [Grantor and Pledgor]
[Grantor] [Pledgor](2) thereunder.  The information set forth in Annex 1-A
hereto is hereby added to the information set forth in Schedules              to
the Collateral Agreement, and such Schedules are hereby amended and modified to
include such information.  The Additional Granting Party hereby represents and
warrants that each of the representations and warranties of such Additional
Granting Party, in its capacities as a [Grantor and Pledgor] [Grantor]
[Pledgor],(3) contained in Section 4 of the Collateral Agreement is true and
correct in all material respects on and as the date hereof (after giving effect
to this Assumption Agreement) as if made on and as of such date.  Each
Additional Granting Party hereby grants, as and to the same extent as provided
in the Collateral Agreement, to the Note Collateral Agent, for the benefit of
the Secured Parties, a continuing security interest in the [Collateral (as such
term is defined in Section 3.1 of the Collateral Agreement) of such Additional
Granting Party] [and] [the Pledged Collateral (as such term is defined in the
Collateral Agreement) of such Additional Granting Party, except as provided in
Section 3.3 of the Collateral Agreement].

 

2.  GOVERNING LAW.  THIS ASSUMPTION AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER AND ANY CLAIM OR CONTROVERSY RELATING HERETO SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT
OF LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY
STATUTE AND WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.

 

--------------------------------------------------------------------------------

(1)              Indicate the capacities in which the Additional Granting Party
is becoming a Grantor.

(2)              Indicate the capacities in which the Additional Granting Party
is becoming a Grantor.

(3)              Indicate the capacities in which the Additional Granting Party
is becoming a Grantor.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

 

 

 

[ADDITIONAL GRANTING PARTY]

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

Acknowledged and Agreed to as

 

 

of the date hereof by:

 

 

 

 

 

WILMINGTON TRUST, NATIONAL ASSOCIATION

 

 

as Note Collateral Agent

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

3

--------------------------------------------------------------------------------


 

Annex 1-A to

Assumption Agreement

 

Supplement to
Collateral Agreement
Schedule 1

 

Supplement to
Collateral Agreement
Schedule 2

 

Supplement to
Collateral Agreement
Schedule 3

 

Supplement to
Collateral Agreement
Schedule 4

 

Supplement to
Collateral Agreement
Schedule 5

 

Supplement to
Collateral Agreement
Schedule 6

 

Supplement to
Collateral Agreement
Schedule 7

 

--------------------------------------------------------------------------------


 

Annex 3 to
Collateral Agreement

 

SUPPLEMENTAL AGREEMENT

 

SUPPLEMENTAL AGREEMENT, dated as of                ,     , made by
                , a            corporation (the “Additional Pledgor”), in favor
of WILMINGTON TRUST, NATIONAL ASSOCIATION, as collateral agent (in such
capacity, the “Note Collateral Agent”) for the Secured Parties (as defined in
the Collateral Agreement referred to below).  All capitalized terms not defined
herein shall have the meaning ascribed to them in the Collateral Agreement
referred to below.

 

W I T N E S S E T H :

 

WHEREAS, Herc Rentals Inc., a Delaware corporation formerly known as Hertz
Equipment Rental Corporation (together with its successors and assigns, the
“Company”), the Subsidiary Guarantors from time to time party thereto, and
Wilmington Trust, National Association, as indenture trustee (in such capacity,
and together with any successors and assigns in such capacity, the “Trustee”) on
behalf of the Holders (as defined in the Indenture) and as Note Collateral
Agent, are parties to that certain Indenture, dated as of June 9, 2016 (as
supplemented by the First Supplemental Indenture, dated as of June 9, 2016, the
Second Supplemental Indenture, dated as of June 9, 2016, the Third Supplemental
Indenture, dated as of [  ], 2016, and the Fourth Supplemental Indenture, dated
as of [  ], 2016, and as further amended, amended and restated, waived,
supplemented or otherwise modified from time to time, together with any
agreement extending the maturity of, or restructuring, refunding, refinancing or
increasing the Indebtedness under such agreement or successor agreements, the
“Indenture”);

 

WHEREAS, in connection with the Indenture, the Company and certain of its
Subsidiaries are, or are to become, parties to the Collateral Agreement, dated
as of [  ], 2016  (as amended, supplemented, waived or otherwise modified from
time to time, the “Collateral Agreement”), in favor of the Note Collateral
Agent, for the benefit of the Secured Parties;

 

WHEREAS, the Indenture requires the Additional Pledgor to become a Pledgor under
the Collateral Agreement with respect to Capital Stock of certain new
Subsidiaries of the Additional Pledgor; and

 

WHEREAS, the Additional Pledgor has agreed to execute and deliver this
Supplemental Agreement in order to become such a Pledgor under the Collateral
Agreement;

 

NOW, THEREFORE, IT IS AGREED:

 

1.                                      Collateral Agreement.  By executing and
delivering this Supplemental Agreement, the Additional Pledgor, as provided in
subsection 9.15 of the Collateral Agreement, hereby becomes a Pledgor under the
Collateral Agreement with respect to the shares of Capital Stock of the
Subsidiary of the Additional Pledgor listed in Annex 1-A hereto, as a Grantor

 

Annex 3-1

--------------------------------------------------------------------------------


 

thereunder.  The information set forth in Annex 1-A hereto is hereby added to
the information set forth in Schedule 2 to the Collateral Agreement, and such
Schedule 2 is hereby amended and modified to include such information.

 

2.                                      GOVERNING LAW.  THIS SUPPLEMENTAL
AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT
SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF
CONFLICT OF LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES ARE NOT MANDATORILY
APPLICABLE BY STATUTE AND WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION.

 

Annex 3-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Supplemental Agreement to be
duly executed and delivered as of the date first above written.

 

 

 

[ADDITIONAL PLEDGOR]

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

Acknowledged and Agreed to as

 

 

of the date hereof by:

 

 

 

 

 

WILMINGTON TRUST, NATIONAL ASSOCIATION

 

 

as Note Collateral Agent

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

Annex 3-3

--------------------------------------------------------------------------------


 

Annex 1-A to

Supplemental Agreement

 

Supplement to
Collateral Agreement
Schedule 2

 

Pledged Stock

 

Pledgor

 

Equity Issuer

 

Description of Pledged Stock

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Annex 1-A-1 to Annex 3

--------------------------------------------------------------------------------